
	
		I
		111th CONGRESS
		2d Session
		H. R. 5504
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2010
			Mr. George Miller of
			 California (for himself, Mrs. McCarthy
			 of New York, Mr. Platts,
			 Mr. Polis of Colorado,
			 Mr. Courtney,
			 Ms. Chu, Mr. Loebsack, Mr.
			 McGovern, Mr. Sestak,
			 Ms. Titus,
			 Mr. Holt, Mr. Tonko, Ms.
			 Fudge, Mr. Wu,
			 Mr. Hinojosa,
			 Mrs. Capps,
			 Mr. Pierluisi,
			 Mr. Sablan,
			 Mr. Kildee,
			 Mrs. Davis of California,
			 Mr. Payne,
			 Mr. Grijalva,
			 Mr. Kucinich,
			 Mr. Andrews,
			 Mr. Hare, Ms. Clarke, Ms.
			 Hirono, Mr. Bishop of New
			 York, Ms. Shea-Porter,
			 Ms. Woolsey, and
			 Mr. Scott of Virginia) introduced the
			 following bill; which was referred to the Committee on Education and Labor, and in
			 addition to the Committee on the Budget, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To reauthorize child nutrition programs, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Improving Nutrition for
			 America’s Children Act.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definition of Secretary.
					Title I—A Path to End Childhood Hunger
					Subtitle A—National School Lunch Program
					Sec. 101. Categorical eligibility of foster
				children.
					Sec. 102. Improving direct certification.
					Sec. 103. Direct certification for children receiving medicaid
				benefits.
					Sec. 104. Eliminating individual applications through community
				eligibility.
					Sec. 105. Year-round school based meal service.
					Sec. 106. School Breakfast Expansion Grants.
					Subtitle B—Summer Food Service Program
					Sec. 111. Alignment of eligibility rules for public and private
				sponsors.
					Sec. 112. Outreach to eligible families.
					Sec. 113. Summer Food Service Program year-round
				option.
					Sec. 114. Rural Access to Summer Food Service
				Program.
					Subtitle C—Child and Adult Care Food Program
					Sec. 121. Simplifying area eligibility determinations in the
				child and adult care food program.
					Sec. 122. Child and Adult Care Food Program
				Reimbursement.
					Subtitle D—Special Supplemental Nutrition Program for Women,
				Infants, and Children
					Sec. 131. Certification periods.
					Subtitle E—Miscellaneous
					Sec. 141. Childhood Hunger Research.
					Sec. 142. State Childhood Hunger Challenge Grants.
					Sec. 143. Policies and Practices to Prevent Overt
				Identification.
					Sec. 144. Study relating to the child and adult care food
				program.
					Sec. 145. Weekends and holidays without hunger.
					Title II—Improving Nutrition Quality
					Subtitle A—School Nutrition Programs
					Sec. 201. Performance-based reimbursement rate increases for
				new meal patterns.
					Sec. 202. Nutrition requirements for fluid milk.
					Sec. 203. Water.
					Sec. 204. Nutrition standards for all foods sold in
				school.
					Sec. 205. Local school wellness policy
				implementation.
					Sec. 206. Information on the school wellness
				environment.
					Sec. 207. State Nutrition and wellness promotion.
					Sec. 208. Access to local foods: farm to school.
					Subtitle B—Child and Adult Care Food Program
					Sec. 221. Nutrition and wellness goals for meals served through
				the child and adult care food program.
					Sec. 222. Study on nutrition and wellness quality of child care
				settings.
					Subtitle C—Special Supplemental Nutrition Program for Women,
				Infants, and Children
					Sec. 231. Support for breastfeeding in the WIC
				program.
					Sec. 232. Review of available supplemental foods.
					Subtitle D—Miscellaneous
					Sec. 242. Procurement technical assistance and
				guidance.
					Sec. 243. Research on strategies to promote healthy
				eating.
					Sec. 244. Food Marketing Study.
					Sec. 245. National School Lunch Program Equipment Assistance
				Grants.
					Sec. 246. Green cafeterias pilot program.
					Sec. 247. Partnerships for Wellness Grants.
					Title III—Improving the Management and Integrity of Child
				Nutrition Programs
					Subtitle A—National School Lunch Program
					Sec. 301. Indirect costs.
					Sec. 302. Revenue from nonprogram foods sold in
				schools.
					Sec. 303. Reporting and notification of school
				performance.
					Sec. 304. Compliance and accountability study.
					Sec. 305. Applicability of food safety program on entire school
				campus.
					Sec. 306. Ensuring safety of school meals.
					Sec. 307. Information on commodity food suppliers.
					Sec. 308. Privacy protection.
					Sec. 309. Fines for violating program requirements.
					Sec. 310. Independent review of applications.
					Sec. 311. Program evaluation.
					Subtitle B—Summer Food Service Program
					Sec. 321. Summer food service program permanent operating
				agreements.
					Sec. 322. Summer food service program
				disqualification.
					Subtitle C—Child and Adult Care Food Program
					Sec. 331. Renewal of application materials and permanent
				operating agreements.
					Sec. 332. State liability for payments to aggrieved child care
				institutions.
					Sec. 333. Application submission by sponsored family or group
				day care homes.
					Sec. 334. Administrative payments to sponsoring
				organizations.
					Sec. 335. Child and adult care food program audit
				funding.
					Sec. 336. Reducing paperwork and improving program
				administration.
					Subtitle D—Special Supplemental Nutrition Program for Women,
				Infants, and Children
					Sec. 351. Sharing of materials with other programs.
					Sec. 352. WIC program management.
					Subtitle E—Miscellaneous
					Sec. 361. Full use of Federal funds.
					Sec. 362. Disqualified schools, institutions, and
				individuals.
					Title IV—Miscellaneous
					Subtitle A—Reauthorization of Expiring Provisions
					Part 1—Richard B. Russell National School Lunch Act
					Sec. 401. Commodity support.
					Sec. 402. Food safety audits and reports by States.
					Sec. 403. Authorization of the summer food service program for
				children.
					Sec. 404. Year-round services for eligible
				entities.
					Sec. 405. Training, technical assistance, and food service
				management institute.
					Sec. 406. Federal administrative support.
					Sec. 407. Compliance and accountability.
					Sec. 408. Information clearinghouse.
					Part 2—Child Nutrition Act of 1966
					Sec. 421. Technology infrastructure improvement.
					Sec. 422. State administrative expenses.
					Sec. 423. Special supplemental nutrition program for women,
				infants, and children.
					Sec. 424. Farmers market nutrition program.
					Subtitle B—Technical Amendments
					Sec. 441. Technical amendments.
					Sec. 442. Equipment assistance technical
				correction.
					Sec. 443. Budgetary effects.
					Sec. 444. Effective date.
				
			2.Definition of
			 SecretaryIn this Act, the
			 term Secretary means the Secretary of Agriculture.
		IA
			 Path to End Childhood Hunger
			ANational School
			 Lunch Program
				101.Categorical
			 eligibility of foster children
					(a)Discretionary
			 certificationSection 9(b)(5) of the Richard B. Russell National
			 School Lunch Act (42 U.S.C. 1758(b)(5)) is amended—
						(1)in subparagraph
			 (C), by striking or at the end;
						(2)in subparagraph
			 (D), by striking the period at the end and inserting ; or;
			 and
						(3)by adding at the
			 end the following:
							
								(E)(i)a foster child whose
				care and placement is the responsibility of an agency that administers a State
				plan under part B or E of title IV of the Social Security Act (42 U.S.C. 621 et
				seq.); or
									(ii)a foster child who a court has
				placed with a caretaker
				household.
									.
						(b)Categorical
			 eligibilitySection 9(b)(12)(A) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1758(b)(12)(A)) is amended—
						(1)in clause (iv), by
			 adding ) before the semicolon at the end;
						(2)in clause (v), by
			 striking or at the end;
						(3)in clause (vi), by
			 striking the period at the end and inserting ; or; and
						(4)by adding at the
			 end the following:
							
								(vii)(I)a foster child whose care and placement is
				the responsibility of an agency that administers a State plan under part B or E
				of title IV of the Social Security Act (42 U.S.C. 621 et seq.); or
									(II)a foster child who a court has placed
				with a caretaker
				household.
									.
						(c)DocumentationSection
			 9(d)(2) of the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1758(d)(2)) is amended—
						(1)in subparagraph
			 (D), by striking or at the end;
						(2)in subparagraph
			 (E), by striking the period at the end and inserting ; or;
			 and
						(3)by adding at the
			 end the following:
							
								(F)(i)documentation has been
				provided to the appropriate local educational agency showing the status of the
				child as a foster child whose care and placement is the responsibility of an
				agency that administers a State plan under part B or E of title IV of the
				Social Security Act (42 U.S.C. 621 et seq.); or
									(ii)documentation has been provided to
				the appropriate local educational agency showing the status of the child as a
				foster child who a court has placed with a caretaker
				household.
									.
						102.Improving
			 direct certification
					(a)Performance
			 awardsSection 9(b)(4) of the Richard B. Russell National School
			 Lunch Act (42 U.S.C. 1758(b)(4)) is amended—
						(1)in the paragraph
			 heading, by striking food
			 stamp and inserting supplemental nutrition assistance
			 program; and
						(2)by adding at the
			 end the following:
							
								(E)Performance
				awards
									(i)In
				generalEffective for each of the school years beginning July 1,
				2011, July 1, 2012, and July 1, 2013, the Secretary shall offer performance
				awards to States to encourage the States to ensure that all children eligible
				for direct certification under this paragraph are certified in accordance with
				this paragraph.
									(ii)RequirementsFor
				each school year described in clause (i), the Secretary shall—
										(I)consider State
				data from the prior school year, including estimates contained in the report
				required under section 4301 of the Food, Conservation, and Energy Act of 2008
				(42 U.S.C. 1758a); and
										(II)make performance
				awards to not more than 15 States that the Secretary determines demonstrate
				either—
											(aa)outstanding
				performance; or
											(bb)substantial
				improvement.
											(iii)Use of
				fundsA State that receives a performance award under clause
				(i)—
										(I)shall treat the funds as program income to
				support State activities with respect to the school lunch program and school
				breakfast program; and
										(II)shall allocate a portion of the funds to
				local educational agencies for use in carrying out the school lunch program
				under this Act and school breakfast program under the Child Nutrition Act of
				1966 (42 U.S.C. 1771 et seq.), with priority for such agencies that demonstrate
				the highest improvement in directly certifying eligible children under this
				paragraph.
										(iv)Funding
										(I)In
				generalOn October 1, 2011, and each subsequent October 1 through
				October 1, 2013, out of any funds in the Treasury not otherwise appropriated,
				the Secretary of the Treasury shall transfer to the Secretary—
											(aa)$2,000,000 to
				carry out clause (ii)(II)(aa); and
											(bb)$2,000,000 to
				carry out clause (ii)(II)(bb).
											(II)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this clause the funds transferred under
				subclause (I), without further appropriation.
										(v)Payments not
				subject to judicial reviewA determination by the Secretary
				whether, and in what amount, to make a performance award under this
				subparagraph shall not be subject to administrative or judicial
				review.
									.
						(b)Continuous
			 improvement plansSection 9(b)(4) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1758(b)(4)) (as amended by subsection (a))
			 is amended by adding at the end the following:
						
							(F)Continuous
				improvement plans
								(i)Definition of
				required percentageIn this subparagraph, the term required
				percentage means—
									(I)for the school
				year beginning July 1, 2011, 80 percent;
									(II)for the school
				year beginning July 1, 2012, 90 percent; and
									(III)for the school
				year beginning July 1, 2013, and each school year thereafter, 95
				percent.
									(ii)RequirementsEach
				school year, the Secretary shall—
									(I)identify, using
				data from the prior school year (including estimates contained in the report
				required under section 4301 of the Food, Conservation, and Energy Act of 2008
				(42 U.S.C. 1758a)), States that directly certify less than the required
				percentage of the total number of children in the State who are eligible for
				direct certification under this paragraph;
									(II)require the
				States identified under subclause (I) to implement a continuous improvement
				plan described in clause (iii)(II) to fully meet the requirements of this
				paragraph, which shall include a plan to improve direct certification for the
				following school year; and
									(III)assist the
				States identified under subclause (I) to develop and implement a continuous
				improvement plan in accordance with subclause (II).
									(iii)Continuous
				improvement plans
									(I)In
				generalA State that is required to develop and implement a
				continuous improvement plan under clause (ii)(II) shall be required to submit
				the continuous improvement plan to the Secretary, for the approval of the
				Secretary.
									(II)RequirementsAt
				a minimum, a continuous improvement plan described in this subclause shall
				include—
										(aa)specific measures
				that the State will use to identify more children who are eligible for direct
				certification, including improvements or modifications to technology,
				information systems, or databases;
										(bb)a
				timeline for the State to implement those measures; and
										(cc)goals for the State to improve direct
				certification results to become in compliance with the required percentage
				under clause
				(i).
										.
					(c)Without further
			 applicationSection 9(b)(4) of the Richard B. Russell National
			 School Lunch Act (42 U.S.C. 1758(b)(4)) (as amended by subsection (b)) is
			 amended by adding at the end the following:
						
							(G)Without further
				application
								(i)In
				generalIn this paragraph, the term without further
				application means that no action is required by the household of the
				child.
								(ii)ClarificationA
				requirement that a household return a letter notifying the household of
				eligibility for direct certification or eligibility for free school meals does
				not meet the requirements of clause
				(i).
								.
					103.Direct
			 certification for children receiving medicaid benefits
					(a)In
			 generalSection 9(b) of the Richard B. Russell National School
			 Lunch Act (42 U.S.C. 1758(b)) is amended by adding at the end the
			 following:
						
							(15)Direct
				certification for children receiving medicaid benefits
								(A)Implementation
									(i)In
				generalFor the school year beginning on July 1, 2011, and each
				subsequent school year, subject to paragraph (6), the Secretary shall carry out
				a program under which local educational agencies in States selected pursuant to
				clause (ii), or electing under clause (iii), to participate in the program may
				directly certify eligible children under this paragraph as eligible for free
				lunches under this Act and free breakfasts under the Child Nutrition Act of
				1966 (42 U.S.C. 1771 et seq.), without further application (as defined in
				paragraph (4)(G)).
									(ii)Selected
				StatesThe Secretary shall
				select—
										(I)for the school
				year beginning July 1, 2011, up to 2 States that may directly certify eligible
				children under this paragraph;
										(II)for the school
				year beginning July 1, 2013, up to 5 States that may directly certify eligible
				children under this paragraph;
										(III)for the school
				year beginning July 1, 2015, up to 10 States that may directly certify eligible
				children under this paragraph;
										(IV)for the school
				year beginning July 1, 2017, up to 15 States that may directly certify eligible
				children under this paragraph; and
										(V)for the school
				year beginning July 1, 2018, up to 25 States that may directly certify eligible
				children under this paragraph.
										(iii)State
				optionFor the school year beginning July 1, 2019, and each
				subsequent school year, any State may elect to directly certify eligible
				children under this paragraph.
									(B)State
				selection
									(i)In
				generalTo be eligible to directly certify eligible children
				under this paragraph, a State shall submit to the Secretary an application at
				such time, in such manner, and containing such information as the Secretary may
				require.
									(ii)ConsiderationsIn
				selecting States under subparagraph (A)(ii), the Secretary may take into
				consideration such factors as the Secretary considers to be appropriate, which
				may include—
										(I)the rate of direct
				certification in such State;
										(II)the State’s share
				of individuals who are eligible for benefits under the supplemental nutrition
				assistance program established under the Food and Nutrition Act of 2008 (7
				U.S.C. 2011 et seq.) who participate in the program, as determined by the
				Secretary;
										(III)the feasibility
				of matching data between local educational agencies and the Medicaid program in
				such State; and
										(IV)the socioeconomic
				profile of the State or local educational agencies in such State.
										(C)Agreement
									(i)In
				generalNot later than July 1 of the first school year during
				which a State will directly certify eligible children under this paragraph, a
				State shall enter into an agreement with the State agency conducting
				eligibility determinations for the Medicaid program.
									(ii)Without further
				applicationSubject to paragraph (6), the agreement described in
				clause (i) shall establish procedures under which an eligible child shall be
				certified for free lunches under this Act and free breakfasts under section 4
				of the Child Nutrition Act of 1966 (42 U.S.C. 1773), without further
				application (as defined in paragraph (4)(G)).
									(D)Access to
				dataFor purposes of carrying out the program under this
				paragraph, the Secretary shall have access to income and program participation
				information from public agencies administering the Medicaid program.
								(E)Report to
				congressNot later than October 1, 2014, the Secretary shall
				submit to the Committee on Education and Labor of the House of Representatives
				and the Committee on Agriculture, Nutrition, and Forestry of the Senate, a
				report that describes implementation of the direct certification option under
				this paragraph.
								(F)DefinitionsIn this paragraph:
									(i)Eligible
				childThe term eligible child means a child—
										(I)(aa)who is eligible for and
				receiving medical assistance under the Medicaid program; and
											(bb)who is a member of a family with an income
				as measured by the Medicaid program before the application of any expense,
				block, or other income disregard, that does not exceed 133 percent of the
				poverty line (as defined in section 673(2) of the Community Services Block
				Grant Act (42 U.S.C. 9902(2)), including any revision required by such section)
				applicable to a family of the size used for purposes of determining eligibility
				for the Medicaid program; or
											(II)who is a member
				of a household (as that term is defined in section 245.2 of title 7, Code of
				Federal Regulations (or successor regulations) with a child described in
				subclause (I).
										(ii)Medicaid
				programThe term Medicaid program means the program
				of medical assistance established under title XIX of the Social Security Act
				(42 U.S.C. 1396 et seq.).
									(G)Funding
									(i)In
				generalOn October 1, 2010, out of any funds in the Treasury not
				otherwise appropriated, the Secretary of the Treasury shall transfer to the
				Secretary to carry out subparagraph (E) $1,000,000, to remain available until
				expended.
									(ii)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out subparagraph (E) the funds transferred under
				clause (i), without further
				appropriation.
									.
					(b)DocumentationSection
			 9(d)(2) of the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1758(d)(2)) (as amended by section 101(c)) is amended—
						(1)in subparagraph
			 (E), by striking or at the end;
						(2)in subparagraph
			 (F)(ii), by striking the period at the end and inserting ; or;
			 and
						(3)by adding at the
			 end the following:
							
								(G)documentation has
				been provided to the appropriate local educational agency showing the status of
				the child as an eligible child (as defined in subsection
				(b)(15)(F)).
								.
						104.Eliminating
			 individual applications through community eligibility
					(a)Universal meal
			 service in high poverty areas
						(1)EligibilitySection
			 11(a)(1) of the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1759a(a)(1)) is amended by adding at the end the following:
							
								(F)Universal meal
				service in high poverty areas
									(i)Definition of
				identified studentsFor purposes of this subparagraph, the term
				identified students means students certified as eligible for free
				or reduced price lunch under this Act based on documentation of benefit receipt
				or categorical eligibility as described in section 245.6a(c)(2) of title 7,
				Code of Federal Regulations (or successor regulations).
									(ii)Election of
				special assistance payments
										(I)In
				generalA local educational agency may, for all schools in the
				agency or on behalf of certain schools in the agency, elect to receive special
				assistance payments under this subparagraph in lieu of special assistance
				payments otherwise made available under this paragraph based on applications
				for free and reduced price lunches if—
											(aa)during a period
				of 4 successive school years, the local educational agency elects to serve all
				children in the applicable schools free lunches and breakfasts under the school
				lunch program under this Act and the school breakfast program established under
				section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773);
											(bb)the
				local educational agency pays, from sources other than Federal funds, the costs
				of serving the lunches or breakfasts that are in excess of the value of
				assistance received under this Act and the Child Nutrition Act of 1966 (42
				U.S.C. 1771 et seq.);
											(cc)the
				local educational agency is not a residential child care institution (as that
				term is used in section 210.2 of title 7, Code of Federal Regulations (or
				successor regulations)); and
											(dd)during the school
				year prior to the first year of the period for which the local educational
				agency elects to receive special assistance payments under this subparagraph,
				the local educational agency or school had a percentage of enrolled students
				who were identified students that meets or exceeds the threshold described in
				clause (viii).
											(II)Election to
				stop receiving paymentsA local educational agency may, for all
				schools in the agency or on behalf of certain schools in the agency, elect to
				stop receiving special assistance payments under this subparagraph for the
				following school year by notifying the State agency not later than June 30 of
				the current school year of the intention to stop receiving special assistance
				payments under this subparagraph.
										(III) Other Federal
				programsA local educational
				agency that elects to receive special payments under this subparagraph for all
				schools in the agency or on behalf of certain schools in the agency, such
				agency may use the data described in clause (iv) or (v), as applicable, to make
				eligibility or allocation determinations for the purposes of other Federal
				programs that utilize free and reduced price lunch data for eligibility
				determinations, including the program providing discounts to schools under
				section 254(h) of the Communications Act of 1934.
										(iii)First year of
				option
										(I)Special
				assistance paymentFor each month of the first school year of the
				4-year period during which a school or local educational agency elects to
				receive payments under this subparagraph, special assistance payments at the
				rate for free meals shall be made under this subparagraph for a percentage of
				all reimbursable meals served in an amount equal to the product obtained by
				multiplying—
											(aa)the
				multiplier described in clause (vii); by
											(bb)the
				percentage of identified students at the school or local educational agency as
				of April 1 of the prior school year, up to a maximum of 100 percent.
											(II)Payment for
				other mealsThe percentage of meals served that is not described
				in subclause (I) shall be reimbursed at the rate provided under section
				4.
										(iv)Second, third,
				or fourth year of option
										(I)Special
				assistance paymentFor each month of the second, third, or fourth
				school year of the 4-year period during which a school or local educational
				agency elects to receive payments under this subparagraph, special assistance
				payments at the rate for free meals shall be made under this subparagraph for a
				percentage of all reimbursable meals served in an amount equal to the product
				obtained by multiplying—
											(aa)the
				multiplier described in clause (vii); by
											(bb)the
				higher of the percentage of identified students at the school or local
				educational agency as of April 1 of the prior school year or the percentage of
				identified students at the school or local educational agency as of April 1 of
				the school year prior to the first year that the school or local educational
				agency elected to receive special assistance payments under this subparagraph,
				up to a maximum of 100 percent.
											(II)Payment for
				other mealsThe percentage of meals served that is not described
				in subclause (I) shall be reimbursed at the rate provided under section
				4.
										(v)Grace
				year
										(I)In
				generalIf, not later than April 1 of the fourth year of a 4-year
				period described in clause (ii)(I), a school or local educational agency has a
				percentage of enrolled students who are identified students that meets or
				exceeds a percentage that is 10 percentage points lower than the threshold
				described in clause (viii), the school or local educational agency may elect to
				receive special assistance payments under subclause (II) for an additional
				grace year.
										(II)Special
				assistance paymentFor each month of a grace year, special
				assistance payments at the rate for free meals shall be made under this
				subparagraph for a percentage of all reimbursable meals served in an amount
				equal to the product obtained by multiplying—
											(aa)the
				multiplier described in clause (vii); by
											(bb)the
				percentage of identified students at the school or local educational agency as
				of April 1 of the prior school year, up to a maximum of 100 percent.
											(III)Payment for
				other mealsThe percentage of meals served that is not described
				in subclause (II) shall be reimbursed at the rate provided under section
				4.
										(vi)ApplicationsA
				school or local educational agency that receives special assistance payments
				under this subparagraph may not be required to collect applications for free
				and reduced price lunches.
									(vii)Multiplier
										(I)Phase-inFor
				each school year beginning on or before July 1, 2013, the multiplier shall be
				1.6.
										(II)Full
				implementationFor each school year beginning on or after July 1,
				2014, for a local educational agency that makes the election described in
				clause (ii), on behalf of all schools in the agency or on behalf of certain
				schools in the agency, for a new period of 4 years, in consideration of the
				finding of the report required under clause (xii), the Secretary may
				use—
											(aa)a
				multiplier between 1.3 and 1.6; and
											(bb)subject to item
				(aa), a different multiplier for different schools or local educational
				agencies.
											(viii)Threshold
										(I)Phase-inFor
				each school year beginning on or before July 1, 2013, the threshold shall be 40
				percent.
										(II)Full
				implementationFor each school year beginning on or after July 1,
				2014, the Secretary may use a threshold that is less than 40 percent.
										(ix)Phase-in
										(I)In
				generalIn selecting States for participation during the phase-in
				period, the Secretary shall select States with an adequate number and variety
				of schools and local educational agencies that could benefit from the option
				under this subparagraph, as determined by the Secretary.
										(II)LimitationThe
				Secretary may not approve additional schools and local educational agencies to
				receive special assistance payments under this subparagraph after the Secretary
				has approved schools and local educational agencies in—
											(aa)for
				the school year beginning on July 1, 2011, 3 States; and
											(bb)for
				each of the school years beginning July 1, 2012, and July 1, 2013, an
				additional 4 States per school year.
											(x)Election of
				option
										(I)In
				generalFor each school year beginning on or after July 1, 2014,
				any local educational agency eligible to make the election described in clause
				(ii) for all schools in the agency or on behalf of certain schools in the
				agency may elect to receive special assistance payments under clause (iii) for
				the next school year if, not later than June 30 of the current school year, the
				local educational agency submits to the State agency the percentage of
				identified students at the school or local educational agency.
										(II)State agency
				notificationNot later than May 1 of each school year beginning
				on or after July 1, 2011, each State agency with schools or local educational
				agencies that may be eligible to elect to receive special assistance payments
				under this subparagraph shall notify—
											(aa)each local
				educational agency that meets or exceeds the threshold described in clause
				(viii) that the local educational agency is eligible to elect to receive
				special assistance payments under clause (iii) for the next 4 school years, of
				the blended reimbursement rate the local educational agency would receive under
				clause (iii), and of the procedures for the local educational agency to make
				the election;
											(bb)each local
				educational agency that receives special assistance payments under clause (iii)
				of the blended reimbursement rate the local educational agency would receive
				under clause (iv);
											(cc)each local
				educational agency in the fourth year of electing to receive special assistance
				payments under this subparagraph that does not meet the threshold described in
				clause (viii) but that meets or exceeds a percentage that is 10 percentage
				points lower than the threshold described in clause (viii) and that receives
				special assistance payments under clause (iv), that the local educational
				agency may continue to receive such payments for the next school year, of the
				blended reimbursement rate the local educational agency would receive under
				clause (v), and of the procedures for the local educational agency to make the
				election; and
											(dd)each local
				educational agency that does not meet the threshold described in clause (viii)
				but that meets or exceeds a percentage that is 10 percentage points lower than
				the threshold described in clause (viii) that the local educational agency may
				be eligible to elect to receive special assistance payments under clause (iii)
				if the threshold described in clause (viii) is met by April 1 of the school
				year or if the threshold is met for a subsequent school year.
											(III)Public
				notification of local educational agenciesNot later than May 1
				of each school year beginning on or after July 1, 2011, each State agency with
				1 or more schools or local educational agencies eligible to elect to receive
				special assistance payments under clause (iii) shall submit to the Secretary,
				and the Secretary shall publish, lists of the local educational agencies
				receiving notices under subclause (II).
										(IV)Public
				notification of schoolsNot later than May 1 of each school year
				beginning on or after July 1, 2011, each local educational agency in a State
				with 1 or more schools eligible to elect to receive special assistance payments
				under clause (iii) shall submit to the State agency, and the State agency shall
				publish—
											(aa)a
				list of the schools that meet or exceed the threshold described in clause
				(viii);
											(bb)a
				list of the schools that do not meet the threshold described in clause (viii)
				but that meet or exceed a percentage that is 10 percentage points lower than
				the threshold described in clause (viii) and that are in the fourth year of
				receiving special assistance payments under clause (iv); and
											(cc)a
				list of the schools that do not meet the threshold described in clause (viii)
				but that meet or exceed a percentage that is 10 percentage points lower than
				the threshold described in clause (viii).
											(xi)Implementation
										(I)GuidanceNot
				later than 90 days after the date of enactment of this subparagraph, the
				Secretary shall issue guidance to implement this subparagraph.
										(II)RegulationsNot
				later than December 31, 2013, the Secretary shall promulgate regulations that
				establish procedures for State agencies, local educational agencies, and
				schools to meet the requirements of this subparagraph, including exercising the
				option described in this subparagraph.
										(III)PublicationIf
				the Secretary uses the authority provided in clause (vii)(II)(bb) to use a
				different multiplier for different schools or local educational agencies, for
				each school year beginning on or after July 1, 2014, not later than April 1,
				2014, the Secretary shall publish on the website of the Secretary a table that
				indicates—
											(aa)each local
				educational agency that may elect to receive special assistance payments under
				clause (ii);
											(bb)the
				blended reimbursement rate that each local educational agency would receive;
				and
											(cc)an
				explanation of the methodology used to calculate the multiplier or threshold
				for each school or local educational agency.
											(xii)ReportNot later than December 31, 2013, the
				Secretary shall publish and submit to the Committee on Education and Labor of
				the House of Representatives and the Committee on Agriculture, Nutrition, and
				Forestry of the Senate, a report that describes—
										(I)an estimate of the
				number of schools and local educational agencies eligible to elect to receive
				special assistance payments under this subparagraph that do not elect to
				receive the payments;
										(II)for schools and
				local educational agencies described in subclause (I)—
											(aa)barriers to
				participation in the special assistance option under this subparagraph, as
				described by the nonparticipating schools and local educational agencies;
				and
											(bb)changes to the
				special assistance option under this subparagraph that would make eligible
				schools and local educational agencies more likely to elect to receive special
				assistance payments;
											(III)for schools and
				local educational agencies that elect to receive special assistance payments
				under this subparagraph—
											(aa)the
				number of schools and local educational agencies;
											(bb)an
				estimate of the percentage of identified students and the percentage of
				enrolled students who were certified to receive free or reduced price meals in
				the school year prior to the election to receive special assistance payments
				under this subparagraph, and a description of how the ratio between those
				percentages compares to 1.6;
											(cc)an
				estimate of the number and share of schools and local educational agencies in
				which more than 80 percent of students are certified for free or reduced price
				meals that elect to receive special assistance payments under that clause;
				and
											(dd)whether any of
				the schools or local educational agencies stopped electing to receive special
				assistance payments under this subparagraph;
											(IV)the impact of
				electing to receive special assistance payments under this subparagraph
				on—
											(aa)program
				integrity;
											(bb)whether a
				breakfast program is offered;
											(cc)the
				type of breakfast program offered;
											(dd)the
				nutritional quality of school meals; and
											(ee)program
				participation; and
											(V)the multiplier and
				threshold, as described in clauses (vii) and (viii) respectively, that the
				Secretary plans to use for each school year beginning on or after July 1, 2014,
				and the rationale for any change in the multiplier or threshold.
										(xiii)Funding
										(I)In
				generalOn October 1, 2010, out of any funds in the Treasury not
				otherwise appropriated, the Secretary of the Treasury shall transfer to the
				Secretary to carry out clause (xii) $5,000,000, to remain available until
				September 30, 2014.
										(II)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out clause (xii) the funds transferred under
				subclause (I), without further
				appropriation.
										.
						(2)Conforming
			 amendmentsSection 11(a)(1)(B) of the Richard B. Russell National
			 School Lunch Act (42 U.S.C. 1759a(a)(1)(B)) is amended by striking or
			 (E) and inserting (E), or (F).
						(b)Universal meal
			 service through socioeconomic dataSection 11 of the Richard B.
			 Russell National School Lunch Act (42 U.S.C. 1759a) is amended by adding at the
			 end the following:
						
							(g)Universal meal
				service through socioeconomic data
								(1)In
				generalTo the maximum extent practicable, the Secretary shall
				identify alternatives to—
									(A)the daily counting
				by category of meals provided by school lunch programs under this Act and the
				school breakfast program established by section 4 of the Child Nutrition Act of
				1966 (42 U.S.C. 1773); and
									(B)the use of annual
				applications as the basis for eligibility to receive free meals or reduced
				price meals under this Act.
									(2)Alternative
				methods
									(A)In
				generalAlternatives under paragraph (1) shall—
										(i)consider the
				recommendations of the Committee on National Statistics of the National Academy
				of Sciences relating to use of the American Community Survey of the Bureau of
				the Census and other data sources; and
										(ii)include a method based on a periodic
				socioeconomic survey of households of children attending school in a school
				food authority that meets the requirements of
				subparagraph (E).
										(B)Use of
				alternative methodsAt the
				discretion of the Secretary, alternative methods described in
				subparagraph (A) that provide accurate
				and effective means of providing meal reimbursement consistent with the
				eligibility status of students may be—
										(i)implemented for
				use in schools or by school food authorities that agree—
											(I)to serve all
				breakfasts and lunches at no charge to students in accordance with regulations
				issued by the Secretary; and
											(II)to pay, from
				sources other than Federal funds, the costs of serving any lunches and
				breakfasts that are in excess of the value of assistance received under this
				Act or the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) with respect to
				the number of lunches and breakfasts served during the applicable period;
				or
											(ii)further tested
				through demonstration projects carried out by the Secretary in accordance with
				subparagraph (C).
										(C)Demonstration
				projects
										(i)In
				generalFor the purpose of carrying out demonstration projects
				described in
				subparagraph (B), the Secretary may
				waive any requirement of this Act relating to—
											(I)counting of meals
				provided by school lunch or breakfast programs;
											(II)applications for
				eligibility for free or reduced priced meals; or
											(III)required direct
				certification under section 9(b)(4).
											(ii)Number of
				projectsThe Secretary may—
											(I)carry out the demonstration projects using
				data from the American Community Survey described in
				subparagraph (A)(i) in not more than
				5 local educational agencies; and
											(II)carry out the demonstration projects using
				socioeconomic survey data in not more than 3 local educational agencies.
											(iii)LimitationA
				demonstration project carried out under this paragraph shall have a duration of
				not more than 3 years.
										(iv)EvaluationNot later than 4 years after implementing a
				demonstration project under this paragraph, the Secretary, using comparisons
				with local educational agencies with similar demographic characteristics, shall
				evaluate each demonstration project carried out under this paragraph, which
				shall include an evaluation of—
											(I)the accuracy of
				the 1 or more methodologies adopted as compared to the daily counting by
				category of meals provided by school meal programs under this Act or the Child
				Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) and the use of annual
				applications as the basis for eligibility to receive free or reduced price
				meals under those Acts;
											(II)the effect of the
				1 or more methodologies adopted on participation in programs under those
				Acts;
											(III)the effect of
				the 1 or more methodologies adopted on administration of programs under those
				Acts; and
											(IV)such other
				matters as the Secretary determines to be appropriate.
											(v)ReportNot later than 90 days after the completion
				of the evaluation under clause (iv), the Secretary shall submit to the
				Committee on Education and Labor of the House of Representatives and the
				Committee on Agriculture, Nutrition, and Forestry of the Senate, a report that
				describes the results of such evaluation.
										(D)Implementation
				priorityThe Secretary shall
				give priority consideration for the implementation of a socioeconomic survey
				method described in
				subparagraph (A)(ii) by a local
				educational agency that uses data from a socioeconomic survey as an alternative
				to daily counting and claiming on or after the date of enactment of this
				paragraph.
									(E)Socioeconomic
				survey parametersThe
				Secretary shall establish requirements for, and approve, any alternative method
				that is implemented, or tested through a demonstration project under this
				paragraph, using socioeconomic survey data which, at a minimum, shall—
										(i)be
				based on a socioeconomic survey, using generally accepted statistical methods,
				that is designed, developed, and implemented using funds from non-Federal
				sources;
										(ii)be consistent
				with the Office of Management and Budget Standards and Guidelines for
				Statistical Surveys;
										(iii)ensure that the
				survey is drawn from a complete, comprehensive, and accurate list of households
				of students enrolled in the schools to which the results will be
				applied;
										(iv)include a
				scientifically rigorous implementation plan to achieve an overall response rate
				of at least 80 percent and an item response rate of at least 70 percent for any
				item in the survey used to determine free and reduced price eligibility of
				students enrolled in the schools to which the results will be applied;
										(v)provide a plan for
				an alternative method of counting and claiming reimbursable meals if the
				socioeconomic survey fails to meet the minimum requirements established by the
				Secretary; and
										(vi)reflect any
				additional criteria as established by the
				Secretary.
										.
					105.Year-round school
			 based meal service
					(a)AmendmentThe Richard B. Russell National School
			 Lunch Act (42 U.S.C. 1751 et seq.) is amended by inserting after 17A the
			 following:
						
							17B.Year-round
				school based meal service
								(a)In
				generalThe Secretary shall
				carry out a program to assist 5 States through grants-in-aid and other means,
				awarded on a competitive basis, to provide meals and supplements (in this
				section referred to as an out-of-school meal service) to
				eligible children participating in out-of-school programs sponsored by eligible
				elementary and secondary schools.
								(b)Priority
				considerationIn awarding assistance to States under subsection
				(a), the Secretary shall give priority consideration to States that—
									(1)demonstrate administrative and operational
				capacity to oversee, based on criteria established by the Secretary, an
				out-of-school meal service;
									(2)demonstrate
				support for out-of-school programs;
									(3)provide a plan for outreach and
				implementation to reach children eligible for free or reduced price school
				meals under this Act or the Child Nutrition Act of 1966 (42 U.S.C. 1771 et
				seq.), including children of households at risk of food insecurity, as
				determined by the Secretary; and
									(4)meet such other
				such considerations as determined by the Secretary.
									(c)Meal
				limitsThe number of meals
				provided to an eligible child under this section may not exceed 1 meal and 1
				supplement per day.
								(d)Reimbursement
									(1)At-risk
				childrenA meal or supplement
				provided under this section to an eligible child at a site that is located in
				an area in which poor economic conditions exist shall be—
										(A)in the case of a
				meal, reimbursed at the rate at which free meals are reimbursed under section 4
				and 11 of this Act or section 4(b) of the Child Nutrition Act of 1966 (42
				U.S.C. 1773(b)), as adjusted pursuant to section 11(a)(3) of this Act;
										(B)in the case of a
				supplement, reimbursed at the rate at which free supplements are reimbursed
				under section 17(c)(3), as adjusted pursuant to section 11(a)(3); and
										(C)served without
				charge.
										(2)Other
				childrenA meal or supplement
				provided under this section to an eligible child at a site that is not
				described in paragraph (1) shall be—
										(A)in the case of a
				meal, reimbursed at the rate at which free meals are reimbursed under section 4
				and 11 of this Act or section 4(b) of the Child Nutrition Act of 1966 (42
				U.S.C. 1773(b)), as adjusted pursuant to section 11(a)(3) of this Act;
				and
										(B)in the case of a
				supplement, reimbursed at the rate in which free supplements are reimbursed
				under section 17(c)(3), as adjusted pursuant to section 11(a)(3).
										(e)Reimbursement
				limitationAn eligible elementary or secondary school may not
				claim reimbursement for the same meals served under this section, section 17A,
				section 13(a)(11), or section 17(r) on the same day.
								(f)Operational
				requirementsThe Secretary
				shall establish requirements governing the operation of the out-of-school meal
				service authorized under this section to ensure that the meal service is
				operated in conformance with applicable operational and oversight
				requirements.
								(g)ReportNot later than 4 years after the date of
				the enactment of this section, the Secretary shall submit to the Committee on
				Education and Labor of the House of Representatives and the Committee on
				Agriculture, Nutrition, and Forestry of the Senate, a report that
				describes—
									(1)the participation in the out-of-school meal
				service authorized under this section;
									(2)the monitoring and
				oversight requirements governing the operation of the meal service;
									(3)the financial and
				administrative impact to eligible elementary and secondary schools
				participating in the meal service; and
									(4)any
				recommendations by the Secretary concerning the operation and administration of
				the meal service under this section.
									(h)DefinitionsFor
				purposes of this section:
									(1)Area in which
				poor economic conditions existThe term area in which poor economic
				conditions exist has the meaning given the term areas in which
				poor economic conditions exist, except that the term shall be applied by
				substituting out-of-school-program authorized under section 17B
				for program.
									(2)Eligible
				childThe term eligible child means a school child
				who is not more than 18 years of age, except that such age limitation shall not
				apply to a child described in section 12(d)(1)(A).
									(3)Eligible
				elementary and secondary schoolThe term eligible
				elementary and secondary school means a school that—
										(A)operates school
				lunch programs under this Act; and
										(B)sponsors out-of-school programs at sites
				that provide an educational or enrichment purpose during—
											(i)the
				extended-school day, week, or school year; or
											(ii)non-school hours
				or periods when school is not in session.
											(4)Out-of-school
				programThe term
				out-of-school program means a program provided for eligible
				children—
										(A)during non-school
				hours or periods when school is not in session, such as before or after
				school;
										(B)during any period
				that is an extension of the school day, school week, or school year; and
										(C)on weekends, holidays, and during school
				breaks and
				vacations.
										.
					(b)Conforming
			 amendment
						(1)Meal supplements
			 for children in afterschool careSection 17A(c) of the Richard B.
			 Russell National School Lunch Act (42 U.S.C. 1766a(c)) is amended by adding at
			 the end the following:
							
								(3)LimitationAn eligible elementary or secondary school
				may not claim reimbursement for the same meals served under this section,
				section 17B, section 13(a)(11), or section 17(r) on the same
				day.
								.
						(2)Program for
			 at-risk school childrenSection 17(r)(4) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1766(r)(D)) is amended by adding at the
			 end the following:
							
								(D)Reimbursement
				limitationAn institution may
				not claim reimbursement for the same meals served under this subsection,
				section 17A, section 17B, or section 13(a)(11) on the same
				day.
								.
						106.School Breakfast
			 Expansion GrantsSection 4 of
			 the Child Nutrition Act of 1966 (42 U.S.C. 1773) is amended by adding at the
			 end the following:
					
						(f)Grants for
				expansion of school breakfast programs
							(1)
				Establishment
								(A)In
				generalThe Secretary shall
				establish a program to award grants, on a competitive basis, to State
				educational agencies for the purpose of providing subgrants to local
				educational agencies for qualifying schools or groups of qualifying schools to
				establish or expand the school breakfast program at the qualifying
				schools.
								(B)AdministrationIn
				carrying out this subsection, the Secretary shall—
									(i)develop an
				appropriate competitive application process; and
									(ii)make information
				available to State educational agencies concerning the availability of funds
				under this subsection.
									(C)Best
				practices
									(i)In
				generalPrior to awarding grants under this subsection, the
				Secretary shall make available to State educational agencies and local
				educational agencies information regarding the most effective mechanisms by
				which to increase school breakfast participation among eligible children at
				qualifying schools.
									(ii)RequirementIn awarding subgrants under
				paragraph (3), a State educational agency
				may award such subgrants only to local educational agencies for qualifying
				schools or groups of qualifying schools that have adopted, or provide
				assurances that the subgrant funds will be used to adopt, the most effective
				mechanisms identified by the Secretary under clause (i).
									(D) Low-income
				school outreach and priority
									(i)Outreach to
				low-income schoolsPrior to
				awarding subgrants under
				paragraph (3), a State educational agency
				shall inform the local educational agencies within the State with qualifying
				schools that have the highest proportion of students certified as eligible for
				free and reduced price meals, as compared to other qualifying schools in other
				local educational agencies within the State, of the eligibility of such
				agencies for subgrants provided under this subsection.
									(ii)PriorityIn
				awarding subgrants under
				paragraph (3), a State educational agency
				shall give priority to local educational agencies with qualifying schools in
				which at least 75 percent of the students are eligible for free or
				reduced-price school lunches under the school lunch program established under
				the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et
				seq.).
									(2)Grants to State
				educational agenciesTo be eligible to receive a grant under this
				subsection, a State educational agency shall submit to the Secretary an
				application at such time, in such manner, and containing such information as
				the Secretary may require.
							(3) Subgrants to
				local educational agencies
								(A)In
				generalA State educational agency that receives a grant under
				this subsection—
									(i)shall use the
				grant funds to provide subgrants to local educational agencies for qualifying
				schools or groups of qualifying schools; and
									(ii)may reserve not more than 5 percent of the
				grant funds for administration and oversight of the subgrants awarded under
				this paragraph.
									(B)Uses of
				fundsA local educational agency may use subgrant funds received
				under this subsection—
									(i)to
				provide training and technical assistance to the staff of qualifying
				schools;
									(ii)to provide
				promotional materials to students enrolled in qualifying schools and the
				families of such students to encourage participation in the school breakfast
				program;
									(iii)to purchase
				equipment needed to provide breakfast service outside the cafeteria at
				qualifying schools;
									(iv)for additional
				local educational agency supervisory personnel to assist with implementation or
				expansion of the school breakfast program at qualifying schools; or
									(v)other effective mechanisms identified by
				the Secretary under paragraph (1)(C)(i).
									(C)Maximum
				amountThe amount of a
				subgrant provided under this subsection by a State educational agency to a
				local educational agency for qualifying schools or a group of qualifying
				schools shall not exceed $10,000 for each school year.
								(D)Maximum grant
				termA State educational
				agency shall not provide subgrants under this subsection to a local educational
				agency for qualifying schools or groups of qualifying schools for more than 2
				years.
								(4)Definition of
				qualifying schoolFor purposes of this section, the term
				qualifying school means a school in severe need, as described in
				subsection (d)(1).
							(5)Funding
								(A)In
				generalOn October 1, 2010, out of any funds in the treasury not
				otherwise appropriated, the Secretary of the Treasury shall transfer to the
				Secretary to carry out this subsection $10,000,000 to remain available until
				expended.
								(B)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this subsection the funds transferred under
				subparagraph (A), without further
				appropriation.
								.
				BSummer Food
			 Service Program
				111.Alignment of
			 eligibility rules for public and private sponsorsSection 13(a) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1761(a)) is amended by striking paragraph
			 (7) and inserting the following:
					
						(7)Private
				nonprofit organizations
							(A)Definition of
				private nonprofit organizationIn this paragraph, the term
				private nonprofit organization means an organization that—
								(i)exercises full
				control and authority over the operation of the program at all sites under the
				sponsorship of the organization;
								(ii)provides ongoing
				year-round activities for children or families;
								(iii)demonstrates
				that the organization has adequate management and the fiscal capacity to
				operate a program under this section;
								(iv)has Federal tax
				exempt status as described in section 501(c) of the Internal Revenue Code of
				1986 and exempt from taxation under 501(a) of that Code;
								(v)meets applicable
				State and local health, safety, and sanitation standards; and
								(vi)meets any operational requirements
				established by the State agency with respect to the maximum number of total
				sites and maximum number of children being served at any one site.
								(B)EligibilityPrivate
				nonprofit organizations (other than organizations eligible under paragraph (1))
				shall be eligible for the program under the same terms and conditions as other
				service
				institutions.
							.
				112.Outreach to
			 eligible familiesSection
			 13(a) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761(a))
			 (as amended by section 111) is further amended by adding at the end the
			 following:
					
						(11)Outreach to
				eligible families
							(A)In
				generalThe Secretary shall provide funds to each State agency
				that administers the national school lunch program under this Act to require
				each such State agency to ensure that, to the maximum extent practicable,
				school food authorities participating in the school lunch program under this
				Act cooperate with participating service institutions to distribute materials
				to inform families of—
								(i)the availability
				and location of summer food service program meals served under this section;
				and
								(ii)the availability
				of reimbursable breakfasts served under the school breakfast program
				established under section 4 of the Child Nutrition Act of 1966 (42 U.S.C.
				1773).
								(B)FormThe
				materials described in subparagraph (A) shall be in a form and, to the maximum
				extent practicable, language easily understandable by families receiving such
				materials.
							(C)Information
				distributionInformational activities carried out under
				subparagraph (A) may include—
								(i)the development or
				dissemination of printed materials, to be distributed to all school children or
				the families of school children prior to the end of the school year, that
				inform families of the availability and location of summer food service program
				meals;
								(ii)the development
				or dissemination of materials, to be distributed using electronic means to all
				school children or the families of school children prior to the end of the
				school year, that inform families of the availability and location of summer
				food service program meals; and
								(iii)such other
				activities as are approved by the applicable State agency to promote the
				availability and location of summer food service program meals to school
				children and the families of school children.
								(D)Multiple state
				agenciesIf the State agency administering the program under this
				section is not the same State agency that administers the school lunch program
				under this Act, the 2 State agencies shall work cooperatively to implement this
				paragraph.
							.
				113.Summer Food Service
			 Program year-round optionSection 13(a) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1761(a)) (as amended by section 112) is
			 further amended by adding at the end the following—
					
						(11)Summer Food
				Service Program year-round option
							(A)In
				generalFrom the amounts
				appropriated under subparagraph (I), the Secretary is authorized to carry out a
				program to provide, on a competitive basis, not more than 10 States with
				reimbursements for meals and supplements served, under the year-round option of
				the program under this section as authorized under this paragraph, by service
				institutions that are described in paragraph (6) (excluding public schools) and
				private nonprofit organizations described in paragraph (7).
							(B)Assistance
				requirementIn providing
				assistance under this paragraph, the Secretary shall award assistance under
				this section to a State that has carried out year-round services under section
				18(h) (as in effect on the day before the date of the enactment of the
				Improving Nutrition for America’s Children Act).
							(C)Priority
				considerationIn providing
				assistance under this paragraph, the Secretary shall give priority
				consideration to States that—
								(i)demonstrate
				administrative and operational capacity to oversee an effective year-round
				program option under this paragraph based on criteria established by the
				Secretary;
								(ii)provide a plan
				for outreach and implementation to reach children eligible for free or reduced
				price meals under this Act or the Child Nutrition Act of 1966 (42 U.S.C. 1771
				et seq.), including children of households at risk of food insecurity, as
				determined by the Secretary;
								(iii)demonstrate support for afterschool and
				summer programming; and
								(iv)meet other such
				considerations as determined by the Secretary.
								(D)Participation
				criteriaA service institution may participate in the year-round
				program option under this paragraph if the institution provides meals or
				supplements under a program that—
								(i)operates at a site
				during the regular school calendar—
									(I)during before- or
				after-school hours;
									(II)on weekends;
				or
									(III)during school
				holidays and vacations; and
									(ii)is located in an
				area in which poor economic conditions exist.
								(E)Enrichment
				programmingThe Secretary
				shall encourage service institutions participating in the program option under
				this paragraph to provide enrichment or educational programming with meal
				service.
							(F)Terms and
				conditions
								(i)Administrative
				requirementsExcept as
				otherwise provided in this paragraph, service institutions shall be eligible
				for the year-round program option under this paragraph under the same terms and
				conditions for participating in the program under this section.
								(ii)Meal
				limitsIn addition to being eligible for reimbursement for meals
				described in subsection (b)(2) served during each day of operation during the
				periods described in subsection (c)(1), service institutions participating in
				the year-round program option under this paragraph may be reimbursed for up to
				1 meal and 1 supplement per child served during each day of operation during
				the regular school calendar.
								(iii)Reimbursement
									(I)In
				generalA service institution participating in the year-round
				program option under this paragraph shall be reimbursed consistent with
				subsection (b)(1). All meals and supplements served under the program option
				under this paragraph shall be served without charge.
									(II)LimitationA
				service institution may not claim reimbursement for the same meals served under
				this paragraph, section 17A, section 17B, or section 17(r) on the same
				day.
									(III)Eligible
				childrenReimbursement may be
				provided under this paragraph only for the same meals and supplements served to
				children who are not more than 18 years of age, except that the age limitation
				provided by this subclause shall not apply to a child described in section
				12(d)(1)(A).
									(G)Operational
				requirementsThe Secretary
				shall establish applicable monitoring and oversight requirements governing the
				year-round program option under this paragraph to ensure appropriate compliance
				and accountability requirements for meal service provided under the program
				option under this paragraph.
							(H)ReportNot later than 4 years after the date of
				the enactment of this paragraph, the Secretary shall submit to the Committee on
				Education and Labor of the House of Representatives and the Committee on
				Agriculture, Nutrition, and Forestry of the Senate a report that
				describes—
								(i)the impact of this
				paragraph on participation in the program option under this section during the
				summer months and during the regular school year;
								(ii)the monitoring
				and oversight requirements governing the operation of the program option under
				this paragraph;
								(iii)the financial
				and administrative impact to service institutions participating in the program
				option under this paragraph; and
								(iv)any
				recommendations by the Secretary concerning the operation and administration of
				the program option under this paragraph.
								(I)FundingThere are authorized to be appropriated,
				and there are appropriated, out of any money in the Treasury not otherwise
				appropriated, for the Secretary to carry out this section, such sums as may be
				necessary for each of fiscal years 2011 through
				2015.
							.
				114.Rural Access to
			 Summer Food Service ProgramSection 13(a)(9) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1761(a)(9)) is amended—
					(1)in the header, by
			 striking Exemption and inserting
			 Applicability to rural
			 areas;
					(2)in subparagraph
			 (A), by striking For each of calendar years 2005 and 2006 in rural areas
			 of the State of Pennsylvania and inserting In rural areas of a
			 State;
					(3)in subparagraph
			 (B)(iii), by striking 2008 and inserting 2014;
			 and
					(4)by striking clause
			 (iv).
					CChild and Adult
			 Care Food Program
				121.Simplifying
			 area eligibility determinations in the child and adult care food
			 programSection
			 17(f)(3)(A)(ii)(I)(bb) of the Richard B. Russell National School Lunch Act (42
			 U.S.C. 1766(f)(3)(A)(ii)(I)(bb)) is amended by striking
			 elementary.
				122.Child and Adult
			 Care Food Program ReimbursementSection 17(f)(2)(B) of the Richard B.
			 Russell National School Lunch Act (42 U.S.C. 1766 (f)(2)(B)) is amended to read
			 as follows:
					
						(B)Reimbursement
							(i)In
				generalNo reimbursement may be made to any institution under
				this paragraph, or to any family or group day care home sponsoring organization
				under paragraph (3) of this subsection—
								(I)for more than 2
				meals and 1 supplement per day per child; and
								(II)for children who are maintained in child
				care for 8 hours or more per day, for 1 additional meal or supplement for each
				such child per day.
								(ii)LimitationsThe
				reimbursement under clause (i)(II) shall be provided, on a competitive basis,
				to not more than 5 States for disbursement to the institutions or sponsoring
				organizations described in clause (i) that are located in such States. In
				providing such reimbursement, the Secretary shall give priority consideration
				to States that—
								(I)demonstrate
				administrative and operational capacity to oversee the additional meal service
				under this subparagraph based on criteria established by the Secretary;
								(II)provide a plan for outreach and
				implementation to reach children who are maintained in child care for 8 or more
				hours per day; and
								(III)meet such other
				considerations as determined by the Secretary.
								(iii)Operational
				requirementsThe Secretary shall establish requirements to ensure
				that meal services are operated in conformance with applicable operational and
				oversight requirements determined by the Secretary.
							(iv)ReportingNot later than 4 years after the date of
				the enactment of this subparagraph, the Secretary shall submit to the Committee
				on Education and Labor of the House of Representatives and the Committee on
				Agriculture, Nutrition, and Forestry, a report that describes—
								(I)the impact of the
				additional meal service option under this subparagraph on participation in the
				program under this section;
								(II)the monitoring
				and oversight requirements for administering an additional meal service for
				children in care for more than 8 hours per day;
								(III)the financial
				and administrative impact to service institutions participating in the program
				under this section; and
								(IV)any additional
				information or legislative recommendations, as determined by the
				Secretary.
								.
				DSpecial
			 Supplemental Nutrition Program for Women, Infants, and Children
				131.Certification
			 periodsSection 17(d)(3)(A) of
			 the Child Nutrition Act of 1966 (42 U.S.C. 1786(d)(3)(A)) is amended by adding
			 at the end the following:
					
						(iii)ChildrenA
				State may elect to certify participant children for a period of up to 1 year,
				if the State electing the option provided under this clause ensures that
				participant children receive required health and nutrition
				assessments.
						.
				EMiscellaneous
				141.Childhood Hunger
			 ResearchThe Richard B.
			 Russell National School Lunch Act (42 U.S.C. 1751 et seq.) is amended by
			 inserting after section 22 the following:
					
						23.Childhood Hunger
				Research
							(a)Research on
				causes and consequences of childhood hungerThe Secretary shall conduct a research
				program on—
								(1)the causes of
				childhood hunger and food insecurity;
								(2)the
				characteristics of households with childhood hunger and food insecurity;
				and
								(3)the consequences
				of childhood hunger and food insecurity.
								(b)AuthorityIn
				carrying out research under
				subsection (a), the Secretary may—
								(1)enter into
				competitively awarded contracts or cooperative agreements with eligible
				entities; or
								(2)provide grants to
				eligible entities.
								(c)Eligible entity
				definedFor purposes of this
				section, the term eligible entity means a—
								(1)State;
								(2)institution of
				higher education; or
								(3)public or private
				agency or organization, as determined by the Secretary.
								(d)ApplicationTo be eligible to enter into a contract or
				cooperative agreement or receive a grant under this section, an eligible entity
				shall submit to the Secretary an application at such time, in such manner, and
				containing such information as the Secretary shall require.
							(e)Areas of
				inquiryThe Secretary shall
				design the research program to advance knowledge and understanding on the
				issues described in
				subsection (a), which may include—
								(1)economic, health,
				social, cultural, demographic, and other factors that contribute to childhood
				hunger or food insecurity;
								(2)the geographic
				distribution of childhood hunger and food insecurity;
								(3)the extent to
				which—
									(A)existing Federal
				assistance programs, including the Internal Revenue Code of 1986, reduce
				childhood hunger and food insecurity; and
									(B)childhood hunger
				and food insecurity persist due to—
										(i)gaps in program
				coverage;
										(ii)the inability of
				potential participants to access programs; or
										(iii)the
				insufficiency of program benefits or services;
										(4)the public health
				and medical costs of childhood hunger and food insecurity;
								(5)an estimate of the
				degree to which the measure of food insecurity based on the Current Population
				Survey conducted by the Census Bureau underestimates childhood hunger and food
				insecurity; and
								(6)the effects of
				childhood hunger on child development, well-being, educational attainment, and
				such other critical outcomes as are determined by the Secretary.
								(f)Funding
								(1)In
				generalOn October 1, 2012, out of any funds in the Treasury not
				otherwise appropriated, the Secretary of the Treasury shall transfer to the
				Secretary to carry out this section $10,000,000, to remain available until
				expended.
								(2)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this section the funds transferred under
				paragraph (1), without further
				appropriation.
								.
				142.State Childhood
			 Hunger Challenge GrantsThe
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) is
			 further amended by inserting after section 23 (as added by section 141) the
			 following:
					
						24.State childhood
				hunger challenge grants
							(a)In
				generalFrom the amounts
				appropriated under subsection (k), the Secretary may competitively award
				grants, or enter into competitively awarded cooperative agreements with, the
				Governors of States to carry out comprehensive and innovative demonstration
				projects to end childhood hunger, including projects that establish
				public-private partnerships and alternative models for service delivery that
				promote the reduction or elimination of childhood hunger by 2015.
							(b)Grant
				sizeIn determining the size
				of a grant to award to a Governor of a State under this section, the Secretary
				shall consider—
								(1)the proportion of
				children in the State certified as eligible for free and reduced price meals
				under this Act; and
								(2)the rates of food
				insecurity, hunger, or poverty in the State, as determined by the
				Secretary.
								(c)ApplicationTo
				be eligible to receive a grant or cooperative agreement under this section, a
				Governor of a State shall submit to the Secretary an application at such time,
				in such manner, and containing such information as the Secretary may
				require.
							(d)ProjectsA Governor of a State receiving funds under
				this section shall use such funds to carry out a demonstration project based on
				a comprehensive and innovative strategy to end childhood hunger, including a
				project that—
								(1)enhances benefits
				or provides for innovative program delivery models in the Federal child
				nutrition programs, including school meal programs, afterschool or
				out-of-school meal service programs, summer feeding programs, weekend feeding
				programs, child and adult care food programs, and the Special Supplemental
				Nutrition Program for Women, Infants, and Children established under the Child
				Nutrition Act of 1966 (42 U.S.C. 1771 et seq.).
								(2)increase access
				and participation in Federal child nutrition programs; and
								(3)improve the
				coordination of Federal, State, and community resources and services aimed at
				eliminating childhood food insecurity and hunger, including Federal child
				nutrition programs, other Federal, State, or local assistance programs and
				services, and private or nonprofit assistance efforts.
								(e)Selection
				criteria
								(1)In
				generalThe Secretary, in consultation with the Secretaries
				listed in
				paragraph (2), shall determine the
				range of projects to be funded under this section and evaluate applications
				submitted under subsection (c) based on publicly disseminated criteria that may
				include—
									(A)a description of the target population,
				including children certified as eligible for free or reduced price meals under
				this Act or section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1771 et
				seq.) that are at risk of experiencing hunger or food insecurity;
									(B)a commitment to approaches that use
				rigorous methodologies for implementation and evaluation, as described in
				subsection (g);
									(C)a comprehensive
				and innovative strategy to reduce the risk of childhood hunger or provide a
				significant improvement to the food security status of households with
				children;
									(D)as part of the comprehensive and innovative
				strategy, a consideration of approaches to improve the nutritional status of
				children eligible for free and reduced price meals under this Act or section 4
				of the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.);
									(E)a partnership
				among public and private stakeholders that demonstrates a commitment to
				collaborate toward ending childhood hunger through a coordinated plan;
									(F)a preference for
				projects with a 25 percent non-Federal match that may be provided in cash or
				fairly evaluated in-kind contributions, including facilities, equipment,
				services, or staffing from a State government, a local government, or a private
				source; and
									(G)such other
				criteria as are determined by the Secretary.
									(2)ConsultationThe
				Secretary shall consult with—
									(A)the Secretary of
				Health and Human Services;
									(B)the Secretary of
				Labor;
									(C)the Secretary of
				Education; and
									(D)the Secretary of
				Housing and Urban Development.
									(f)RequirementsA
				Governor of a State receiving funding under this section to carry out a
				demonstration project shall provide for—
								(1)a collaboration
				among key stakeholders in the State, such as representatives from business,
				nonprofits, faith- and community-based organizations, institutions of higher
				education, the philanthropic sector, and public agencies that oversee Federal
				child nutrition programs, education, housing, public health, and other social
				service programs;
								(2)a collaborative
				planning process that results in a comprehensive agenda to eliminate childhood
				hunger that is—
									(A)described in a
				detailed project plan; and
									(B)provided to the
				Secretary for approval;
									(3)an annual
				budget;
								(4)specific
				performance goals, including the goal to sharply reduce or eliminate food
				insecurity among children in the State by 2015, as determined through a
				methodology prescribed by the Secretary and carried out by the Governor;
				and
								(5)an independent
				evaluation described in
				subsection (g).
								(g)EvaluationEach Governor of a State carrying out a
				project with funds under this section shall carry out an independent evaluation
				that measures and evaluates the impact of any activities carried out under the
				project on the rate of childhood food insecurity in the State that—
								(1)includes a
				preimplementation baseline and annual measurements taken during the project of
				the level of food insecurity in the State;
								(2)is carried out using a scientifically valid
				methodology prescribed by the Secretary, including random assignment or other
				methods that are capable of producing scientifically valid information, to
				determine which activities are effective in reducing the prevalence or
				preventing the incidence of food insecurity and hunger in the community,
				especially among children; and
								(3)evaluates the
				impact of the project on appropriate participation, food security, nutrition,
				and associated behavioral outcomes among participating children.
								(h)ReportingNot
				later than December 31, 2011, and each December 31 thereafter until the date on
				which the last evaluation under subsection (g) of a project funded under this
				section is completed, the Secretary shall—
								(1)submit to the
				Committee on Education and Labor of the House of Representatives and the
				Committee on Agriculture, Nutrition, and Forestry of the Senate a report that
				includes a description of—
									(A)the status of each
				demonstration project carried out with funds under this section; and
									(B)the results of any
				evaluations of the demonstration projects completed during the previous fiscal
				year; and
									(2)ensure that the
				evaluation results are shared broadly to inform policy makers, service
				providers, other partners, and the public in order to promote the wide use of
				successful strategies.
								(i)Limitations
								(1)DurationNo
				project may be funded under this section for more than 5 years.
								(2)Number of
				projectNo Governor of a State may receive funds under this
				section to carry out more than 1 project.
								(3)Performance
				basisFunds provided under this section shall be made available
				to a Governor of a State for each year of the grant or contract awarded to such
				Governor of a State. The amount of funds provided for each year shall be
				contingent on the satisfactory implementation of the project plan submitted
				under
				subsection (f)(2) and progress towards
				the performance goals defined in the plan.
								(4)Other
				benefitsFunds made available under this section may not be used
				for any project in a manner that is inconsistent with—
									(A)the Child
				Nutrition Act of 1966 (42 U.S.C. 1771 et seq.);
									(B)the Food and
				Nutrition Act of 2008 (7 U.S.C. 2011 et seq.); or
									(C)the Emergency Food
				Assistance Act of 1983 (7 U.S.C. 7501 et seq.).
									(j)DefinitionsIn
				this section:
								(1)ChildThe
				term child means a person under the age of 18.
								(2)Eligible
				entityThe term
				eligible entity means a public or private agency or organization,
				as determined by the Secretary.
								(3)Governor of a
				StateThe term Governor of a State means—
									(A)a Governor of a
				State; or
									(B)an eligible entity
				approved by a Governor of a State.
									(k)Authorization of
				appropriationsThere are
				authorized to be appropriated $50,000,000 to carry out this section for fiscal
				years 2011 through 2015, to remain available until September 30,
				2015.
							.
				143.Policies and
			 Practices to Prevent Overt IdentificationSection 9(b)(10) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1758(b)(10)) is amended to read as
			 follows:
					
						(10)Prohibition of
				overt identification
							(A)In
				generalA school participating in the school lunch program under
				this Act shall not—
								(i)physically
				segregate, or otherwise discriminate against, any child eligible for a free or
				reduced price meal under this Act or section 4 of the Child Nutrition Act of
				1966 (42 U.S.C. 1773); or
								(ii)overtly identify
				any child by special tokens or tickets, announced or published list of names,
				or by other means, as determined by the Secretary.
								(B)Availability of
				reimbursable meals for eligible children
								(i)In
				generalConsistent with the
				provisions of this paragraph, each local educational agency shall notify
				parents and guardians in writing of the policies with respect to providing
				meals under this Act or section 4 of the Child Nutrition Act of 1966 (42 U.S.C.
				1773) to children—
									(I)who do not have
				sufficient funds to purchase a paid or reduced price meal; or
									(II)who are members of households that have an
				outstanding debt owed to the local educational agency for a reimbursable
				meal.
									(ii)Free
				mealsAll children who are
				certified as eligible for free meals shall be offered the reimbursable meal
				that is made available by the child’s school on any day, regardless of any
				unpaid fees.
								(iii)Reduced price
				mealsAll children who are
				certified as eligible for reduced price meals shall be offered the reimbursable
				meal that is made available by the child’s school on any day, if a child pays
				the reduced price meal charge for that day, regardless of any unpaid
				fees.
								(iv)Paid
				mealsAll children who are
				not eligible for free or reduced price meals shall be offered the reimbursable
				meal that is made available by the child’s school on any day, if a child pays
				the paid meal charge for that day, regardless of any unpaid fees.
								(v)Households in
				arrearsFor a child from a
				household that has outstanding debt owed to a local educational agency for a
				reimbursable meal, the local educational agency—
									(I)shall promptly notify the parent or
				guardian of such household of the amount of the debt and how to rectify the
				debt, and conduct follow-up communication with the parent or guardian as
				necessary to carry out such notification;
									(II)shall attempt to
				directly certify, under paragraph (4) and (5), the child;
									(III)if direct
				certification pursuant to subclause (II) is not practicable or successful and
				such household does not have an approved household application on file with the
				agency, shall provide a household application and related materials to such
				household; and
									(IV)may attempt to
				collect unpaid reimbursable meal fees from such household.
									(C)Study on current
				practices
								(i)In
				generalThe Secretary shall
				assess policies and practices at the State, local educational agency, and
				school food authority level in effect as of the date of enactment of the
				Improving Nutrition for America’s Children Act, which may impact the overt
				identification of eligible children, including policies and procedures—
									(I)to attempt to directly certify as eligible
				for free meals, children from households that have an outstanding debt owed to
				the local educational agency for a reimbursable meal;
									(II)to collect
				payment from children for a reimbursable meal, including children from
				households that have an outstanding debt owed to the local educational agency
				for such meal;
									(III)to extend credit
				to children for the cost of purchasing a reimbursable meal if a child has
				insufficient funds to pay for such meal;
									(IV)to provide
				children that have insufficient funds with an alternative meal other than the
				reimbursable meal offered;
									(V)that may directly impact a child with
				insufficient funds in a manner unassociated with school meal service, such as
				withholding educational opportunities; and
									(VI)that may directly
				or indirectly result in the overt identification of students eligible for
				reimbursable meals, as determined by the Secretary.
									(ii)ReportNot later than October 1, 2012, the
				Secretary shall submit to the Committee on Education and Labor of the House of
				Representatives and the Committee on Agriculture, Nutrition, and Forestry of
				the Senate a report that describes—
									(I)findings of the
				assessment under clause (i); and
									(II)recommendations
				for national standards for meal payment and food service policies and practices
				to ensure that children eligible for free or reduced price lunch or breakfast
				are certified expeditiously throughout the school year and are not overtly
				identified, with considerations for feasibility, content, and
				implementation.
									(D)GuidanceAfter submitting the report under
				subparagraph (C), the Secretary shall develop and provide guidance in the form
				of best practices consistent with this paragraph to States, school food
				authorities, and local educational agencies with regard to meal payment and
				food service policies and practices to ensure eligible children have access to
				free and reduced price meals and are not overtly identified.
							(E)Further
				actionThe Secretary
				may—
								(i)test through
				demonstration projects the recommendations from the report submitted under
				subparagraph (C)(ii); or
								(ii)implement
				national standards through regulations, which shall consider—
									(I)the results of any
				demonstration projects under clause (i);
									(II)the impact of
				overt identification on children;
									(III)the manner in
				which eligible children will be provided with assistance in becoming certified
				for free or reduced school meals; and
									(IV)the potential
				financial and administrative impact on school food authorities and local
				educational
				agencies.
									.
				144.Study relating
			 to the child and adult care food program
					(a)StudyThe
			 Secretary, acting through the Administrator of the Food and Nutrition Service,
			 shall carry out a study of States participating in an afterschool at-risk meal
			 service program under the child and adult care food program established under
			 section 17(r) of the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1766).
					(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 submit to Congress, and make available on the Web site of the Food and
			 Nutrition Service, a report that describes—
						(1)the results of the
			 study;
						(2)best practices of States in soliciting
			 sponsors for an afterschool at-risk meal service program described in
			 subsection (a); and
						(3)any Federal or
			 State laws or requirements that may be a barrier to participation in the
			 program.
						145.Weekends and
			 holidays without hungerSection 18 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1769) is amended by adding at the end the
			 following:
					
						(j)Weekends and
				holidays without hunger
							(1)EstablishmentFrom
				the amounts appropriated under paragraph (7), the Secretary shall carry out a
				pilot program under which the Secretary shall provide commodities to eligible
				institutions to carry out projects to provide nutritious food to at-risk school
				children on weekends and during extended school holidays during the school
				year.
							(2)Eligibility
								(A)In
				generalTo be eligible to receive commodities under this
				subsection, an eligible institution shall submit an application to the
				Secretary at such time, in such manner, and containing such information as the
				Secretary may determine.
								(B)PlanAn
				application under subparagraph (A) shall include the plan of the eligible
				institution for the distribution of nutritious foods to at-risk school
				children, including—
									(i)methods of food
				service delivery to at-risk school children;
									(ii)assurances that
				children receiving foods under the project will not be publicly separated or
				overtly identified;
									(iii)lists of the
				types of food to be provided under the project and provisions to ensure food
				quality and safety;
									(iv)information on
				the number of at-risk school children to be served and the per-child cost of
				providing the children with food; and
									(v)such other
				information as the Secretary determines to be necessary to assist the Secretary
				in evaluating projects that receive commodities under this subsection.
									(3)PriorityIn
				selecting applications under this subsection, the Secretary shall give priority
				to eligible institutions that—
								(A)have on-going
				programs and experience serving populations with significant proportions of
				at-risk school children;
								(B)have a good record
				of experience in food delivery and food safety systems;
								(C)maintain high
				quality control, accountability, and recordkeeping standards;
								(D)provide children
				with readily consumable food of high nutrient content and quality;
								(E)demonstrate cost
				efficiencies and the potential for obtaining supplemental funding from
				non-Federal sources to carry out projects; and
								(F)demonstrate the
				ability to continue projects for the full approved term of the pilot project
				period.
								(4)Guidelines
								(A)In
				generalThe Secretary shall issue guidelines containing the
				criteria for projects to receive commodities under this section.
								(B)InclusionsThe
				guidelines shall, to the maximum extent practicable within the funds available
				and applications submitted, take into account—
									(i)geographical
				variations in project locations to include qualifying projects in rural, urban,
				and suburban areas with high proportions of families with at-risk school
				children;
									(ii)different types
				of projects that offer nutritious foods on weekends and during school holidays
				to at-risk school children; and
									(iii)institutional
				capacity to collect, maintain, and provide statistically valid information
				necessary for the Secretary—
										(I)to analyze and
				evaluate the results of the pilot project; and
										(II)to make
				recommendations to Congress.
										(5)Evaluation
								(A)Interim
				evaluationNot later than
				November 30, 2013, the Secretary shall complete an interim evaluation of the
				pilot program carried out under this subsection.
								(B)Final
				reportNot later than
				December 31, 2015, the Secretary shall submit to Congress a final report that
				contains—
									(i)an evaluation of the pilot program carried
				out under this subsection; and
									(ii)any
				recommendations of the Secretary for legislative action.
									(6)DefinitionsIn
				this subsection:
								(A)At-risk school
				childThe term at-risk school child has the meaning
				given the term in section 17(r)(1).
								(B)Eligible
				institution
									(i)In
				generalThe term eligible institution means a public
				or private nonprofit institution that is determined by the Secretary to be able
				to meet safe food storage, handling, and delivery standards established by the
				Secretary.
									(ii)InclusionsThe
				term eligible institution includes—
										(I)an elementary or
				secondary school or school food service authority;
										(II)a food bank or
				food pantry;
										(III)a homeless
				shelter; and
										(IV)such other type
				of emergency feeding agency as is approved by the Secretary.
										(7)FundingThere are authorized to be appropriated
				such sums as may be necessary to carry out this subsection for each of fiscal
				years 2011 through
				2015.
							.
				IIImproving
			 Nutrition Quality
			ASchool Nutrition
			 Programs
				201.Performance-based
			 reimbursement rate increases for new meal patternsSection
			 4(b) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1753(b)) is
			 amended by adding at the end the following:
					
						(3)Additional
				reimbursement
							(A)Regulations
								(i)Proposed
				regulationsNotwithstanding section 9(f), not later than 18
				months after the date of enactment of this paragraph, the Secretary shall
				promulgate proposed regulations to update the meal patterns and nutrition
				standards for the school lunch program authorized under this Act and the school
				breakfast program established by section 4 of the Child Nutrition Act of 1966
				(42 U.S.C. 1773) based on recommendations made by the Food and Nutrition Board
				of the National Research Council of the National Academy of Sciences.
								(ii)Interim or
				final regulations
									(I)In
				generalNot later than 18 months after promulgation of the
				proposed regulations under clause (i), the Secretary shall promulgate interim
				or final regulations.
									(II)Date of
				required complianceThe Secretary shall establish in the interim
				or final regulations a date by which all school food authorities participating
				in the school lunch program authorized under this Act and the school breakfast
				program established by section 4 of the Child Nutrition Act of 1966 (42 U.S.C.
				1773) are required to comply with the meal pattern and nutrition standards
				established in the interim or final regulations.
									(iii)Report to
				congressNot later than 90 days after the date of enactment of
				this paragraph, and each 90 days thereafter until the Secretary has promulgated
				interim or final regulations under clause (ii), the Secretary shall submit to
				the Committee on Education and Labor of the House of Representatives and the
				Committee on Agriculture, Nutrition, and Forestry of the Senate a quarterly
				report on progress made toward promulgation of the regulations described in
				this subparagraph.
								(B)Performance-based
				reimbursement rate increaseBeginning on the later of the date of
				promulgation of the interim or final regulations described in subparagraph
				(A)(ii), the date of enactment of this paragraph, or October 1, 2012, the
				Secretary shall provide additional reimbursement for each lunch served in
				school food authorities determined to be eligible under subparagraph
				(D).
							(C)Additional
				reimbursement
								(i)In
				generalEach lunch served in school food authorities determined
				to be eligible under subparagraph (D) shall receive an additional 6 cents,
				adjusted in accordance with section 11(a)(3), to the national lunch average
				payment for each lunch served.
								(ii)DisbursementThe
				State agency shall disburse funds made available under this paragraph to school
				food authorities eligible to receive additional reimbursement.
								(D)Eligible school
				food authorityTo be eligible to receive an additional
				reimbursement described in this paragraph, a school food authority shall be
				certified by the State to be in compliance with the interim or final
				regulations described in subparagraph (A)(ii).
							(E)Failure to
				complyBeginning on the later of the date described in
				subparagraph (A)(ii)(II), the date of enactment of this paragraph, or October
				1, 2012, school food authorities found to be out of compliance with the meal
				patterns or nutrition standards established by the interim or final regulations
				shall not receive the additional reimbursement for each lunch served described
				in this paragraph.
							(F)Administrative
				costs
								(i)In
				generalSubject to clauses (ii) and (iii), the Secretary shall
				make funds available to States for State activities related to training,
				technical assistance, certification, and oversight activities of this
				paragraph.
								(ii)Provision of
				fundsThe Secretary shall provide funds described in clause (i)
				to States administering a school lunch program in a manner proportional with
				each State’s administrative expense allocation under section 7(a)(2) of the
				Child Nutrition Act of 1966 (42 U.S.C. 1776(a)(2)).
								(iii)Funding
									(I)In
				generalIn the later of the fiscal year in which the interim or
				final regulations described in subparagraph (A)(ii) are promulgated or the
				fiscal year in which this paragraph is enacted, and in the subsequent fiscal
				year, the Secretary shall use not more than $50,000,000 of funds made available
				under section 3 to make payments to States described in clause (i).
									(II)ReservationIn
				providing funds to States under clause (i), the Secretary may reserve not more
				than $3,000,000 per fiscal year to support Federal administrative activities to
				carry out this
				paragraph.
									.
				202.Nutrition
			 requirements for fluid milk
					(a)Section 9(a)(2)(A) of the Richard B.
			 Russell National School Lunch Act (42 U.S.C. 1758(a)(2)(A)) is amended by
			 amending clause (i) to read as follows:
						
							(i)subject to standards established by the
				Secretary, shall offer students a variety of fluid milk, which shall be
				consistent with the most recent Dietary Guidelines for Americans published
				under section 301 of the National Nutrition Monitoring and Related Research Act
				of 1990 (7 U.S.C.
				5341);
							.
					(b)Section 9(a)(2)(B) of the Richard B.
			 Russell National School Lunch Act (42 U.S.C. 1758(a)(2)(B)) is amended by
			 amending clause (ii) to read as follows:
						
							(ii)NoticeThe
				substitutions may be made if the school notifies the State agency that the
				school is implementing a variation allowed under this subparagraph, and if the
				substitution is requested by a medical authority or by a student’s parent or
				legal guardian, except that the school shall not be required to provide
				beverages other than beverages the school has identified as acceptable
				substitutes.
							.
					203.WaterSection 9(a) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1758(a)) is amended by adding at the end
			 the following:
					
						(5)WaterSchools
				participating in the school lunch program under this Act shall make available
				to children free of charge, as nutritionally appropriate, potable water for
				consumption in the place where meals are served during meal
				service.
						.
				204.Nutrition
			 standards for all foods sold in schoolSection 10 of the Child Nutrition Act of
			 1966 (42 U.S.C. 1779) is amended—
					(1)by striking the
			 section heading and all that follows through (a) The Secretary
			 and inserting the following:
						
							10.Regulations
								(a)In
				generalThe Secretary
								;
				and
					(2)by striking
			 subsection (b) and inserting the following:
						
							(b)National school
				nutrition standards
								(1)Regulations
									(A)In
				generalThe Secretary shall establish science-based nutrition
				standards for foods sold in schools other than foods provided under this Act
				and the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et
				seq.).
									(B)ApplicationThe
				nutrition standards shall apply to all foods sold—
										(i)outside the school meal programs under this
				Act and the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et
				seq.);
										(ii)on the school
				campus; and
										(iii)at any time during the extended school day,
				including the official school day and the time before and after the official
				school day when events or activities are primarily under the control of the
				school or a third party on behalf of the school, except for school-sponsored
				events or activities before and after the official school day where parents and
				adults are a significant proportion of the participants or the audience.
										(C)RequirementsIn
				establishing nutrition standards under this paragraph, the Secretary
				shall—
										(i)establish
				standards that are consistent with the goals of the most recent Dietary
				Guidelines for Americans published under section 301 of the National Nutrition
				Monitoring and Related Research Act of 1990 (7 U.S.C. 5341) (in this subsection
				referred to as the Dietary Guidelines), including the provisions
				related to food groups to encourage and nutrients of concern; and
										(ii)consider—
											(I)authoritative
				scientific recommendations for nutrition standards;
											(II)existing school
				nutrition standards, including voluntary standards for beverages and snack
				foods, and State and local standards;
											(III)the practical
				application of the nutrition standards; and
											(IV)special
				exemptions for school-sponsored fundraisers (other than fundraising through
				vending machines, school stores, snack bars, a la carte sales, and any other
				exclusions determined by the Secretary), if the fundraisers are approved by the
				school and—
												(aa)are infrequent within the school during the
				official school day; or
												(bb)occur at any time
				outside of the official school day.
												(D)Updating
				standardsAs soon as practicable after the date of publication by
				the Department of Agriculture and the Department of Health and Human Services
				of a new edition of the Dietary Guidelines, the Secretary shall review and
				update as necessary the school nutrition standards and requirements established
				under this subsection.
									(2)Implementation
									(A)Proposed
				RegulationsNot later than 18
				months after the date of enactment of this paragraph, the Secretary shall
				promulgate proposed regulations to carry out paragraph (1).
									(B)Effective
				dateNot later than 18 months after promulgating proposed
				regulations, the Secretary shall promulgate interim final regulations or final
				regulations to carry out paragraph (1) that shall take effect at the beginning
				of the school year that is not earlier than 1 year and not later than 2 years
				following the date on which the interim final regulations or final regulations,
				as applicable, are published in the Federal Register.
									(C)ReportingThe
				Secretary shall submit to the Committee on Agriculture, Nutrition, and Forestry
				of the Senate and the Committee on Education and Labor of the House of
				Representatives a quarterly report that describes progress made toward
				promulgating final regulations under this
				subsection.
									.
				
					205.Local school
			 wellness policy implementation
					(a)In
			 generalThe Richard B. Russell National School Lunch Act is
			 amended by inserting after section 9 (42 U.S.C. 1758) the following:
						
							9A.Local school
				wellness policy
								(a)In
				generalEach local educational agency participating in a program
				authorized by this Act or the Child Nutrition Act of 1966 (42 U.S.C. 1771 et
				seq.) shall establish a local school wellness policy for all schools under the
				jurisdiction of the local educational agency.
								(b)GuidelinesThe
				Secretary shall promulgate regulations that provide the framework and
				guidelines for local educational agencies to establish local school wellness
				policies, including, at a minimum—
									(1)goals for nutrition promotion and
				education, physical activity and education, and other school-based activities
				that promote student wellness;
									(2)nutrition
				guidelines for all foods available on each school campus under the jurisdiction
				of the local educational agency during the school day that—
										(A)are consistent
				with sections 9 and 17 of this Act, and sections 4 and 10 of the Child
				Nutrition Act of 1966 (42 U.S.C. 1773, 1779); and
										(B)promote student
				health and wellness;
										(3)a requirement that the local educational
				agency designate a standing local wellness policy committee comprised of
				parents, students, representatives of the school food authority, teachers of
				physical education, school health professionals, the school board, school
				administrators, and the general public to participate in the development,
				implementation, and periodic review and update of the local school wellness
				policy;
									(4)a requirement that
				the local educational agency inform and update the public (including parents,
				students, and others in the community) about the content and progress on the
				implementation of the local school wellness policy; and
									(5)a requirement that
				the local educational agency—
										(A)periodically measure and make available to
				the public an assessment on the implementation of the local school wellness
				policy, including—
											(i)the extent to
				which schools under the jurisdiction of the local educational agency are in
				compliance with the local school wellness policy;
											(ii)the extent to
				which the local school wellness policy of the local educational agency compares
				to model local school wellness policies;
											(iii)a description of
				the progress made in attaining the goals of the local school wellness policy;
				and
											(iv)any proposed changes to the local wellness
				policy based on the periodic assessment under this paragraph; and
											(B)designate 1 or
				more local educational agency officials or school officials, as appropriate, to
				ensure that each school complies with the local school wellness policy.
										(c)Local
				discretionThe local educational agency shall use the guidelines
				promulgated by the Secretary under subsection (b) to determine specific
				policies appropriate for the schools under the jurisdiction of the local
				educational agency.
								(d)Technical
				assistance and best practices
									(1)In
				generalThe Secretary, in consultation with the Secretary of
				Education and the Secretary of Health and Human Services, acting through the
				Centers for Disease Control and Prevention, shall provide information and
				technical assistance to local educational agencies, school food authorities,
				and State educational agencies for use in establishing healthy school
				environments that are intended to promote student health and wellness.
									(2)ContentThe
				Secretary shall provide technical assistance that—
										(A)includes resources
				and training on designing, promoting, implementing, disseminating, and
				evaluating local school wellness policies and overcoming barriers to the
				adoption of local school wellness policies;
										(B)includes model
				local school wellness policies and best practices recommended by Federal
				agencies, State agencies, and nongovernmental organizations;
										(C)includes such
				other technical assistance as is required to promote sound nutrition and
				establish healthy school environments; and
										(D)is consistent with
				the specific needs and requirements of local educational agencies.
										(3)Funding
										(A)In
				generalOn October 1, 2010, and on each October 1 thereafter
				through October 1, 2014, out of any funds in the Treasury not otherwise
				appropriated, the Secretary of the Treasury shall transfer to the Secretary to
				carry out this subsection $500,000, to remain available until expended.
										(B)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this paragraph the funds transferred under
				subparagraph (A), without further appropriation.
										(e)Report
									(1)In
				generalSubject to the
				availability of appropriations, the Secretary, in conjunction with the
				Secretary of Education and the Secretary of Health and Human Services (acting
				through Director of the Centers for Disease Control and Prevention), shall
				prepare a report on the implementation, strength, and effectiveness of the
				local school wellness policies carried out in accordance with this
				section.
									(2)Report on local
				school wellness policiesThe study described in paragraph (1)
				shall include—
										(A)an analysis of the
				strength and weaknesses of local school wellness policies and how the policies
				compare with model local wellness policies recommended under subsection
				(d)(2)(B); and
										(B)an assessment of
				the impact of the local school wellness policies in addressing the requirements
				of subsection (b).
										(3)ReportNot
				later than January 1, 2014, the Secretary shall submit to the Committee on
				Agriculture, Nutrition, and Forestry of the Senate and the Committee on
				Education and Labor of the House of Representatives, a report that describes
				the findings of the study.
									(4)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection $3,000,000 for fiscal year 2011, to remain available until
				expended.
									.
					(b)RepealSection
			 204 of the Child Nutrition and WIC Reauthorization Act of 2004 (42 U.S.C. 1751
			 note; Public Law 108–265) is repealed.
					206.Information on
			 the school wellness environmentSection 9 of the Richard B. Russell School
			 Lunch Act (42 U.S.C. 1758) is amended by adding at the end the
			 following:
					
						(k)Information on
				the school wellness environment
							(1)In
				generalThe Secretary, in
				consultation with the Secretary of Education and the Secretary of Health and
				Human Services, shall establish requirements for local educational agencies and
				States participating in the lunch program under this Act to report, on a
				periodic basis, to the Secretary and the general public, information about the
				school wellness environment with respect to all schools under the jurisdiction
				of such agencies and States.
							(2)RequirementsIn establishing reporting requirements
				under paragraph (1), the Secretary shall require each local educational agency
				described in such paragraph to report on—
								(A)information pertaining to the school
				nutrition programs, including food safety inspections, local wellness policies,
				meal program participation, the nutritional quality of program meals, nutrition
				education, and other information as determined by the Secretary; and
								(B)information pertaining to physical activity
				and education, including—
									(i)whether all
				elementary school and secondary school students enrolled in the schools under
				the jurisdiction of such agency meet age-appropriate physical education
				recommendations, consistent with—
										(I)national
				guidelines established by the Centers for Disease Control and Prevention of the
				Department of Health and Human Services; or
										(II)the requirements
				of the State in which the schools are located;
										(ii)a
				description of the amount of time that such students are required to spend in
				physical education, disaggregated by grade level, including information on
				criteria—
										(I)for granting
				students a waiver or exemption; or
										(II)allowing a
				substitution for the requirement; and
										(iii)any such other information related to
				physical activity and education as determined by the Secretary.
									(3)Reporting
								(A)Local
				educational agencyEach local
				educational agency described in paragraph (1) shall report to the applicable
				State and general public, the information described in paragraphs (1) and (2),
				in accordance with the requirements established by the Secretary under
				paragraph (4).
								(B)StateEach
				State receiving information under subparagraph (A) shall report such
				information to the Secretary, in accordance with the requirements described in
				paragraph (4).
								(C)Public
				accessThe Secretary shall make publicly available the
				information received from each State under subparagraph (B).
								(4)RequirementsThe Secretary shall establish requirements
				for reporting under subparagraphs (A) and (B) of paragraph (3) that—
								(A)ensure that the
				information described in paragraph (2) is reported in such way that prevents
				unnecessary or duplicative reporting by a local educational agency or State;
				and
								(B)require any
				information reported to the general public under paragraph (3)(A) to be
				reported in an accessible, plain-language manner.
								(5)Technical
				assistanceThe Secretary
				shall provide technical assistance to States and local educational agencies on
				meeting the requirements of this
				subsection.
							.
				207.State Nutrition
			 and wellness promotionSection
			 5 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1754) is
			 amended to read as follows:
					
						5.Nutrition and
				wellness promotion
							(a)In
				generalOn October 1, 2010,
				and each October 1 thereafter, the Secretary shall make payments for each
				fiscal year to each State agency administering the lunch program under this
				Act, in accordance with subsection (b)(1), to promote nutrition and wellness in
				food service programs under this Act and the school breakfast program
				established under section 4 of the Child Nutrition Act of 1966 (42 U.S.C.
				1773).
							(b)State nutrition
				promotion funding
								(1)In
				generalThe Secretary shall
				provide each State agency described in subsection (a) a payment for each fiscal
				year in an amount equal to ½ cent per lunch reimbursed through the lunch
				program under this Act during the second preceding fiscal year in the State, to
				carry out the nutrition and wellness promotion activities described in
				paragraph (2).
								(2)Uses of
				fundsIn accordance with
				guidance provided by the Secretary, a State agency shall use funds received
				under paragraph (1) to carry out activities that—
									(A)support nutrition education and nutrition
				promotion, including through materials provided by the Secretary;
									(B)provide technical
				assistance and guidance to—
										(i)support compliance with the nutritional
				requirements for—
											(I)the school lunch
				program under this Act;
											(II)the school
				breakfast program under section 4 of the Child Nutrition Act of 1966 (42 U.S.C.
				1773); and
											(III)foods sold
				outside of the school lunch program and school breakfast program in accordance
				with section 10 of the Child Nutrition Act of 1966 (42 U.S.C. 1779);
											(ii)encourage healthy eating by children
				consistent with the most recent Dietary Guidelines for Americans published
				under section 301 of the National Nutrition Monitoring and Related Research Act
				of 1990 (7 U.S.C. 5341);
										(iii)promote student
				participation in the school lunch program and the school breakfast
				program;
										(iv)promote
				age-appropriate opportunities for children to be physically active; and
										(v)support the
				development, implementation, and assessment of local wellness policies
				established under section 9(a); and
										(C)provide subgrants to local educational
				agencies to support activities described under this paragraph based on guidance
				provided by the Secretary;
									(D)facilitate
				coordination and information sharing across Federal child nutrition programs in
				the State;
									(E)coordinate with
				any team nutrition network activities conducted under section 19 of the Child
				Nutrition Act of 1966 (42 U.S.C. 1788); and
									(F)such other
				purposes as determined by the Secretary.
									(3)DocumentationA
				State agency receiving funds under this section shall maintain documentation of
				the nutrition and wellness promotion activities carried out under this
				section.
								(c)ReallocationThe
				Secretary may reallocate to carry out this section, any amount made available
				to carry out this section that are not obligated or expended, as determined by
				the Secretary.
							(d)ReportNot
				later than October 1, 2014, the Secretary shall submit to the Committee on
				Education and Labor of the House of Representative and the Committee on
				Agriculture, Nutrition, and Forestry of the Senate a report describing and
				assessing the school nutrition and wellness promotion activities and
				initiatives carried out under this section.
							(e)FundingThere are authorized to be appropriated,
				and there are appropriated, out of any money in the Treasury not otherwise
				appropriated, for the Secretary to carry out this section, such sums as may be
				necessary for fiscal year 2011 and each succeeding fiscal
				year.
							.
				208.Access to local
			 foods: farm to schoolSection
			 18 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769) is
			 amended—
					(1)by redesignating
			 subsections (h) through (j) as subsections (j) through (l),
			 respectively;
					(2)in subsection (g), by striking (g)
			 Access to Local Foods and School
			 Gardens.— and all that follows through (3)
			 Pilot program for high-poverty
			 schools.— and inserting the following:
						
							(g)Access to local
				foods: farm to school program
								(1)Definition of
				eligible entityIn this subsection, the term eligible
				entity means—
									(A)school or
				institution that participates in a program under this Act or the school
				breakfast program established under section 4 of the Child Nutrition Act of
				1966 (42 U.S.C. 1773);
									(B)a nonprofit entity
				that is exempt from tax under section 501(c)(3) of the Internal Revenue Code of
				1986;
									(C)an Indian tribal
				organization; and
									(D)an agricultural
				producers or a group of agricultural producers.
									(2)Farm to school
				grants
									(A)In
				generalThe Secretary shall provide assistance to eligible
				entities through competitive grants and technical assistance to implement
				programs that improve access to local foods in eligible schools.
									(B)Farm to school
				activitiesA grant awarded under this subsection may be used for
				farm to school activities, including—
										(i)the planning,
				design, and establishment of farm to school programs by linking school and
				institutional food service providers, distributors, and agricultural producers
				or groups of agricultural producers for sustainable farm to school
				programs;
										(ii)the planning,
				implementation, and maintenance of school gardens;
										(iii)the acquisition
				of appropriate equipment as determined by the Secretary;
										(iv)the provision of
				training and education necessary for the planning, implementation, and
				maintenance of farm to school activities; and
										(v)other activities
				as determined by the Secretary.
										(3)Administration
									(A)In
				generalThe Secretary shall award grants, on a competitive basis,
				to eligible entities for farm to school activities described under paragraph
				(2).
									(B)Grant
				amountA grant awarded under this subsection may not exceed
				$100,000.
									(C)Federal
				share
										(i)In
				generalThe Federal share of costs for farm to school activities
				funded through a grant awarded under this subsection shall not exceed 75
				percent of the total cost of the activities.
										(ii)Federal
				matchingAs a condition of
				receiving a grant under this subsection, a grant recipient shall provide
				support that is not less than 25 percent of the total cost of a farm to school
				activities funded by the grant in the form of cash or in-kind contributions,
				including facilities, equipment, or services provided by State and local
				governments, nonprofit organizations, and private sources.
										(D)Grant
				durationA grant under this subsection shall be awarded for a
				period not to exceed 2 years.
									(E)Regional
				balanceIn making awards under this subsection, the Secretary
				shall, to the maximum extent practicable, ensure—
										(i)geographical
				diversity; and
										(ii)proportional
				distribution among urban, rural, and tribal communities.
										(F)Peer review of
				applicationsThe Secretary
				shall form review panels consisting of representatives from related public and
				private agencies or organizations, as determined by the Secretary, to evaluate
				applications based on criteria for selection described under paragraph
				(4).
									(4)Criteria for
				selectionTo the maximum
				extent practicable, in providing assistance under this subsection, the
				Secretary shall give the highest priority to funding farm to school activities
				that, as determined by the Secretary—
									(A)make local food
				products from small and medium-sized farms available on the school menu for the
				lunch program under this Act or the breakfast program under section 4 of the
				Child Nutrition Act of 1966 (42 U.S.C. 1773);
									(B)serve a high
				proportion of children who are certified as eligible for free or reduced price
				lunches;
									(C)incorporate
				experiential nutrition education activities in curriculum planning that
				encourage the participation of school children in farm and garden-based
				agricultural education activities;
									(D)demonstrate
				collaboration among eligible entities;
									(E)include adequate
				and participatory evaluation plans;
									(F)demonstrate the
				potential for long-term program sustainability;
									(G)promote the
				nutritional health of children by making available foods consistent with the
				goals of the most recent Dietary Guidelines for Americans published under
				section 301 of the National Nutrition Monitoring and Related Research Act of
				1990 (7 U.S.C. 5341); and
									(H)meet any other
				criteria that the Secretary determines appropriate.
									(5)EvaluationAs
				a condition of receiving a grant under this subsection, each grant recipient
				shall agree to cooperate in an evaluation by the Secretary of the program
				carried out using grant funds.
								(6)Technical
				assistanceThe Secretary shall provide technical assistance and
				information to assist eligible schools, State and local agencies, Indian tribal
				organizations, and nonprofit entities—
									(A)to facilitate the
				coordination and sharing of information and resources in the Department that
				may be applicable to the farm to school program;
									(B)to collect and
				share information on best practices; and
									(C)to disseminate
				research and data on existing farm to school programs and the potential for
				programs in underserved areas.
									(7)ReportingNo
				later than 4 years after enactment of this section, the Secretary shall submit
				to the Committee on Education and Labor of the House of Representatives and the
				Committee on Agriculture, Nutrition, and Forestry of the Senate a report
				describing the farm to school projects funded under this section and the
				results of the evaluation conducted under paragraph (6).
								(8)Funding
									(A)In
				generalOn October 1, 2010, through October 1, 2014, out of any
				funds in the Treasury not otherwise appropriated, the Secretary of the Treasury
				shall transfer to the Secretary to carry out this subsection $10,000,000, to
				remain available until expended.
									(B)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this subsection the funds transferred under
				subparagraph (A), without further appropriation.
									(9)Authorization of
				appropriationsIn addition to the amounts made available under
				paragraph (8), there are authorized to be appropriated to carry out this
				subsection such sums as are necessary for each of fiscal years 2011 through
				2015.
								(h)Pilot program
				for high-Poverty schools
								(1)In
				general
								;
					(3)in subsection (h)
			 (as redesignated by paragraph (2))—
						(A)in subparagraph
			 (F) of paragraph (1) (as so redesignated), by striking in accordance
			 with paragraph (1)(H) and inserting carried out by the
			 Secretary; and
						(B)by redesignating
			 paragraph (4) as paragraph (2); and
						(4)by inserting after
			 subsection (h), the following:
						
							(i)Information
				exchange
								(1)In
				generalNot later than 2 years after the date of the enactment of
				this paragraph, the Secretary shall provide the information described in
				paragraph (2) to assist schools, institutions, and other farm-to-school
				stakeholders in increasing students’ access to local foods through
				farm-to-school activities, which shall be—
									(A)publicly
				accessible through the Internet; and
									(B)updated as
				appropriate to ensure the information is current.
									(2)ContentThe
				information provided by the Secretary under paragraph (1) shall, at a minimum,
				include—
									(A)an inventory of
				all the farm-to-school projects funded under subsection (g);
									(B)an inventory of
				existing farm-to-school activities, including the activities described in
				subsection (g), in the United States; and
									(C)best practices of
				farm-to-school activities in schools and institutions participating in programs
				under this Act, as determined by the Secretary.
									(3)Funding
									(A)In
				generalOut of funds in the Treasury not otherwise appropriated,
				the Secretary of the Treasury shall transfer to the Secretary to carry out this
				subsection—
										(i)on
				October 1, 2010, $200,000; and
										(ii)on October 1,
				2011, October 1, 2012, and October 1, 2013, $100,000.
										(B)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this subsection the funds transferred under
				subparagraph (A), without further
				appropriation.
									.
					BChild and Adult
			 Care Food Program
				221.Nutrition and
			 wellness goals for meals served through the child and adult care food
			 programSection 17 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1766) is
			 amended—
					(1)in subsection (a),
			 by striking (a) Grant
			 Authority and all that follows through the end of
			 paragraph (1) and inserting the following:
						
							(a)Program purpose,
				grant authority and institution eligibility
								(1)In
				general
									(A)Program
				purposeThe purpose of the
				program authorized by this section is to provide aid to child and adult care
				institutions for the provision of nutritious foods that contribute to the
				wellness, healthy growth, and development of young children, and the health and
				wellness of older adults and chronically impaired disabled persons.
									(B)Grant
				authorityThe Secretary shall carry out a program to assist
				States through grants-in-aid and other means to initiate and maintain nonprofit
				food service programs for children in institutions providing child
				care.
									;
					(2)by striking
			 subsection (g) and inserting the following:
						
							(g)Nutritional
				requirements for meals and supplements served in institutions and family or
				group day care homes
								(1)Definition of
				dietary guidelinesIn this subsection, the term Dietary
				Guidelines means the Dietary Guidelines for Americans published under section
				301 of the National Nutrition Monitoring and Related Research Act of 1990 (7
				U.S.C. 5341).
								(2)Nutritional
				requirements
									(A)In
				generalExcept as provided in subparagraph (C), reimbursable
				meals and supplements served by institutions, family or group day care homes,
				and sponsored centers participating in the program under this section shall
				consist of a combination of foods that meet nutritional requirements prescribed
				by the Secretary on the basis of tested nutritional research.
									(B)Conformity with
				the dietary guidelines and authoritative science
										(i)In
				generalNot less frequently than once every 10 years, the
				Secretary shall review and, as appropriate, update nutritional requirements for
				meals and supplements served under the program under this section to ensure
				that the meals and supplements—
											(I)are consistent
				with the goals of the most recent Dietary Guidelines; and
											(II)promote the
				health of the population served by the program authorized under this section,
				as indicated by appropriate authoritative scientific agency and organization
				recommendations.
											(ii)Cost
				reviewThe review required
				under clause (i) shall include a review of the cost to institutions, family or
				group day care homes, and sponsored centers, resulting from updated
				requirements for meals and supplements served under the program under this
				section.
										(iii)Regulations
											(I)Proposed
				ruleNot later than 18 months after the completion of the review
				of the nutritional requirements under clause (i), the Secretary shall
				promulgate proposed regulations to update the nutritional requirements for
				meals and supplements served under the program under this section.
											(II)ConsiderationThe Secretary shall demonstrate
				consideration for the financial and administrative impact to institutions,
				family or group day care homes, and sponsored centers resulting from any
				proposed changes to the nutritional requirements for meals and supplements in
				the regulations described under subclause (I).
											(C)Exceptions
										(i)Special dietary
				needsThe minimum nutritional requirements prescribed under
				subparagraph (A) shall not prohibit institutions, family or group day care
				homes, and sponsored centers from substituting foods to accommodate the medical
				or other special dietary needs of individual participants.
										(ii)Exempt
				institutionsThe Secretary may elect to waive all or part of the
				requirements of this subsection for emergency shelters participating in the
				program under this section.
										(3)Meal
				serviceInstitutions, family or group day care homes, and
				sponsored centers shall ensure that reimbursable meal service is not used as a
				punishment or reward.
								(4)Fluid
				milk
									(A)In
				generalIf an institution, family or group day care home, or
				sponsored center provides fluid milk as part of a reimbursable meal or
				supplement, the institution, family or group day care home, or sponsored center
				shall provide the milk in accordance with the most recent version of the
				Dietary Guidelines and appropriate authoritative scientific recommendations for
				young children.
									(B)Milk
				substitutesIn the case of children who cannot consume fluid milk
				due to medical or other special dietary needs other than a disability, an
				institution, family or group day care home, or sponsored center may substitute
				for the fluid milk required in meals served, a nondairy beverage that—
										(i)is
				nutritionally equivalent to fluid milk; and
										(ii)meets nutritional
				standards established by the Secretary, including, among other requirements
				established by the Secretary, fortification of calcium, protein, vitamin A, and
				vitamin D to levels found in cow’s milk.
										(C)Approval
										(i)In
				generalA substitution authorized under subparagraph (B) may be
				made—
											(I)at the discretion of and on approval by the
				participating institution, family or group day care home, or sponsored center;
				and
											(II)if the
				substitution is requested by a medical authority, or by the parent or legal
				guardian of the child.
											(ii)ExceptionAn
				institution, family or group day care home, or sponsored center that elects to
				make a substitution authorized under this paragraph shall not provide beverages
				other than beverages the State has identified as acceptable substitutes.
										(D)Excess expenses
				borne by institutionA participating institution, family or group
				day care home, or sponsored center shall be responsible for any expenses
				that—
										(i)are incurred by
				the institution, family or group day care home, or sponsored center to provide
				substitutions under this paragraph; and
										(ii)are in excess of
				expenses covered under reimbursements under this Act.
										(5)Nondiscrimination
				policyNo physical segregation or other discrimination against
				any person shall be made because of the inability of the person to pay, nor
				shall there be any overt identification of any such person by special tokens or
				tickets, different meals or meal service, announced or published lists of
				names, or other means.
								(6)Use of abundant
				and donated foodsTo the maximum extent practicable, each
				institution shall use in its food service foods that are—
									(A)designated from
				time to time by the Secretary as being in abundance, either nationally or in
				the food service area; or
									(B)donated by the
				Secretary;
									(7)WaterParticipating institutions, family or group
				day care homes, and sponsored centers shall make available to persons, free of
				charge and as nutritionally appropriate, potable water throughout the day,
				including at meal times.
								;
				and
					(3)by adding at the
			 end the following:
						
							(u)Promoting health
				and wellness in child care
								(1)In
				generalThe Secretary shall
				assist participating institutions, family or group day care homes, and
				sponsored centers through technical assistance, guidance, and competitive
				grants for the purpose of promoting the health and nutrition of children in
				child care settings.
								(2)Technical
				assistance, guidance, and recognition
									(A)NutritionThe Secretary shall provide technical
				assistance and guidance to institutions, family or group day care homes, and
				sponsored centers, participating in the program under this section to support
				compliance with the nutrition requirements described in subsection (g), which
				shall include technical assistance and guidance with respect to—
										(i)menu
				planning;
										(ii)interpretation of
				nutrition information; and
										(iii)food preparation
				and purchasing guidance to produce meals and supplements that—
											(I)are consistent with the goals of the most
				recent Dietary Guidelines for Americans published under section 301 of the
				National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C. 5341)
				(in this subsection referred to as the Dietary Guidelines);
				and
											(II)promote the
				health of the population served by the program under this section, as
				recommended by authoritative scientific organizations; and
											(iv)other activities related to compliance with
				the nutrition requirements under subsection (g), as determined by the
				Secretary.
										(B)Wellness
				promotionNot later than
				January 1, 2012, in consultation with the Secretary of Health and Human
				Services, the Secretary shall provide technical assistance and guidance to
				assist State agencies and institutions, family and group day care homes, and
				sponsored centers, participating in the program under this section to—
										(i)promote access to
				foods that are recommended for consumption by the most recent Dietary
				Guidelines;
										(ii)encourage
				opportunities for age-appropriate physical activity and physical development in
				quantities and at levels recommended by the most recent Dietary Guidelines and
				the Secretary of Health and Human Services with—
											(I)information on the
				importance of regular age-appropriate physical activity for health and
				well-being based on authoritative scientific recommendations; and
											(II)best practices for the implementation of
				such recommendations for physical activity in child care settings;
											(iii)encourage
				adherence to age-appropriate electronic media use by children based on
				authoritative scientific recommendation with—
											(I)information on the
				importance of age-appropriate use, including limitations, of electronic media;
				and
											(II)best practices
				for implementation of such recommendations in child care settings;
											(iv)encourage the
				engagement of parents in nutrition and wellness initiatives for children;
				and
										(v)promote other nutrition and wellness
				initiatives, as determined by the Secretary.
										(C)RecognitionThe
				Secretary, in consultation with the Secretary of Health and Human Services,
				shall establish a program to recognize State agencies, institutions, family or
				group day care homes, and sponsored centers participating in the program under
				this section that demonstrate a comprehensive and innovative approach to
				promoting nutrition and wellness in child care settings by—
										(i)providing
				healthful and developmentally appropriate meals and supplements consistent with
				the nutrition requirements of the program under this section;
										(ii)providing regular
				opportunities for developmentally appropriate physical activity;
										(iii)adhering to developmentally appropriate
				guidelines for use of electronic media;
										(iv)engaging parents
				in nutrition and wellness initiatives for children; and
										(v)other nutrition
				and wellness initiatives, as determined by the Secretary.
										(D)Funding
										(i)In
				generalOn October 1, 2010, out of any funds in the Treasury not
				otherwise appropriated, the Secretary of the Treasury shall transfer to the
				Secretary to carry out this paragraph $10,000,000, to remain available until
				expended.
										(ii)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this subsection the funds transferred under
				clause (i), without further appropriation.
										(3)Competitive
				grants
									(A)Grants to state
				agenciesFrom the funds made available under subparagraph (G),
				the Secretary shall award grants, on a competitive basis, to State agencies
				participating in the program under this section for the purpose of promoting
				health and nutrition in child care settings.
									(B)PriorityIn
				awarding grants under this paragraph, the Secretary shall give priority to
				State agencies administering projects under the program that carry out each of
				the authorized uses of funds described in subparagraph (C)(ii).
									(C)Uses of
				funds
										(i)Required
				usesA State agency receiving a grant under this paragraph shall
				use not less than 50 percent of such grant funds to award subgrants to
				institutions, including sponsoring organizations, for the purpose of carrying
				out the activities described in
				clause (ii).
										(ii)Authorized
				usesIn addition to such other activities as the Secretary
				determines to be appropriate, State agencies and institutions may use funds
				received under this paragraph for activities that—
											(I)promote nutrition
				and physical activity in child care settings that reflect the recommendations
				of—
												(aa)the
				most recent version of the Dietary Guidelines for Americans published under
				section 301 of the National Nutrition Monitoring and Related Research Act of
				1990 (7 U.S.C. 5341); and
												(bb)authoritative scientific
				recommendations;
												(II)provide technical
				assistance and training to sponsors and providers of child care centers and
				family or group day care homes in implementing State or local initiatives
				designed to improve the health and nutrition of children in child care
				settings;
											(III)perform outreach campaigns on the State or
				local level that are designed to increase access to the program in underserved
				areas and populations, including subsidized child care providers; and
											(IV)make innovative
				use of technology to provide training and education to promote the nutrition,
				physical activity, and health of children.
											(D)ApplicationTo
				be eligible to receive a grant under this paragraph, a State agency shall
				submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require, which shall
				include—
										(i)a plan to promote child care settings that
				encourage healthful behaviors, including improvements to the quality of meals
				and supplements provided in institutions, family or group day care homes, and
				sponsored centers; and
										(ii)a
				description of—
											(I)the procedures by
				which the State agency will use the grant to award subgrants to institutions;
				and
											(II)the criteria that
				the State agency will use in awarding such subgrants.
											(E)ReportingAny
				State agency receiving a grant under this paragraph shall submit a report to
				the Secretary at such time, in such manner, and containing such information as
				the Secretary may require that, at a minimum, shall include—
										(i)a
				description of the activities supported with funds under this paragraph;
										(ii)the progress of
				implementing the activities; and
										(iii)the outcome of
				the activities.
										(F)Best
				practicesThe Secretary shall
				provide to State agencies and institutions best practices for implementing
				effective nutrition and wellness initiatives, including best practices for
				implementing the activities supported with funds under this paragraph.
									(G)Funding
										(i)In
				generalOn October 1, 2010, out of any funds in the Treasury not
				otherwise appropriated, the Secretary of the Treasury shall transfer to the
				Secretary to carry out this paragraph $25,000,000 to remain available until
				expended to carry out this paragraph to remain available until expended.
										(ii)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this paragraph the funds transferred under
				clause (i) without further appropriation.
										(4)Additional
				informationThe Secretary, in
				consultation with the Secretary of Health and Human Services, shall make
				available information to State agencies and institutions, family and group day
				care homes, and sponsored centers participating in the program under this
				section on common food-related choking hazards and avoiding food choking by
				young
				children.
								.
					222.Study on
			 nutrition and wellness quality of child care settings
					(a)In
			 generalNot less than 3 years after the date of enactment of this
			 Act, the Secretary, in consultation with the Secretary of Health and Human
			 Services, shall enter into a contract for the conduct of a nationally
			 representative study of child care centers and family or group day care homes
			 that includes an assessment of—
						(1)the nutritional
			 quality of all foods provided to children in child care settings as compared to
			 the recommendations in the most recent Dietary Guidelines for Americans
			 published under section 301 of the National Nutrition Monitoring and Related
			 Research Act of 1990 (7 U.S.C. 5341);
						(2)the quantity and
			 type of opportunities for physical activity provided to children in child care
			 settings;
						(3)the quantity of
			 time spent by children in child care settings in sedentary activities;
						(4)an assessment of
			 barriers and facilitators to—
							(A)providing foods to
			 children in child care settings that meet the recommendations of the most
			 recent Dietary Guidelines for Americans published under section 301 of the
			 National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C.
			 5341);
							(B)providing the
			 appropriate quantity and type of opportunities of physical activity for
			 children in child care settings; and
							(C)participation by institutions, family or
			 group day care homes, and sponsored centers under the child and adult care food
			 program established under section 17 of the Richard B. Russell National School
			 Lunch Act (42 U.S.C. 1766); and
							(5)such other
			 assessment measures as the Secretary may determine to be necessary.
						(b)Report to
			 congressThe Secretary shall
			 submit to the Committee on Education and Labor of the House of Representatives
			 and the Committee on Agriculture, Nutrition, and Forestry of the Senate, a
			 report that includes a detailed description of the results of the study
			 conducted under subsection (a).
					(c)Funding
						(1)In
			 generalOn October 1, 2010, out of any funds in the Treasury not
			 otherwise appropriated, the Secretary of the Treasury shall transfer to the
			 Secretary to carry out this section $5,000,000, to remain available until
			 expended.
						(2)Receipt and
			 acceptanceThe Secretary shall be entitled to receive, shall
			 accept, and shall use to carry out this section the funds transferred under
			 paragraph (1), without further appropriation.
						CSpecial
			 Supplemental Nutrition Program for Women, Infants, and Children
				231.Support for
			 breastfeeding in the WIC programSection 17 of the Child Nutrition Act of
			 1966 (42 U.S.C. 1786) is amended—
					(1)in subsection (a),
			 in the second sentence, by striking supplemental foods and nutrition
			 education through any eligible local agency and inserting
			 supplemental foods and nutrition education, including breastfeeding
			 promotion and support, through any eligible local agency;
					(2)in subsection
			 (b)(4), by inserting breastfeeding support and promotion, after
			 nutrition education,;
					(3)in subsection
			 (c)(1), in the first sentence, by striking supplemental foods and
			 nutrition education to and inserting supplemental foods,
			 nutrition education, and breastfeeding support and promotion to;
					(4)in subsection
			 (e)(2), in the second sentence, by inserting , including breastfeeding
			 support and education, after nutrition education;
					(5)in subsection
			 (f)(6)(B), in the first sentence, by inserting and breastfeeding
			 after nutrition education;
					(6)in subsection
			 (h)—
						(A)in paragraph
			 (4)—
							(i)by
			 striking (4) The Secretary and all that follows through
			 (A) in consultation and inserting the following:
								
									(4)Requirements
										(A)In
				generalThe Secretary shall—
											(i)in
				consultation
											;
							(ii)by
			 redesignating subparagraphs (B) through (F) as clauses (ii) through (vi),
			 respectively, and indenting appropriately;
							(iii)in
			 clause (v) (as so redesignated), by striking and at the
			 end;
							(iv)in
			 clause (vi) (as so redesignated), by striking 2010 initiative.
			 and inserting initiative; and; and
							(v)by
			 adding at the end the following:
								
									(vii)annually compile
				and publish breastfeeding performance measurements based on program participant
				data on the number of partially and fully breast-fed infants, including
				breastfeeding performance measurements for—
										(I)each State agency;
				and
										(II)each local
				agency;
										(viii)in accordance
				with subparagraph (B), implement a program to recognize exemplary breastfeeding
				support practices at local agencies or clinics participating in the special
				supplemental nutrition program established under this section; and
									(ix)in accordance
				with subparagraph (C), implement a program to provide performance bonuses to
				State agencies.
									(B)Exemplary
				breastfeeding support practices
										(i)In
				generalIn evaluating exemplary practices under subparagraph
				(A)(viii), the Secretary shall consider—
											(I)performance
				measurements of breastfeeding;
											(II)the effectiveness
				of a peer counselor program;
											(III)the extent to
				which the agency or clinic has partnered with other entities to build a
				supportive breastfeeding environment for women participating in the program;
				and
											(IV)such other
				criteria as the Secretary considers appropriate after consultation with State
				and local program agencies.
											(ii)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out the activities described in clause (viii) of subparagraph (A) such sums as
				are necessary.
										(C)Performance
				bonuses
										(i)In
				generalFollowing the publication of breastfeeding performance
				measurements under subparagraph (A)(vii), the Secretary shall provide
				performance bonus payments to not more than 20 State agencies that demonstrate,
				as compared to other State agencies participating in the program—
											(I)the highest
				proportion of breast-fed infants; or
											(II)the greatest
				improvement in proportion of breast-fed infants.
											(ii)ConsiderationIn
				providing performance bonus payments to State agencies under this subparagraph,
				the Secretary shall consider the proportion of fully breast-fed infants in the
				States.
										(iii)Use of
				fundsA State agency that receives a performance bonus under
				clause (i)—
											(I)shall treat the
				funds as program income; and
											(II)may transfer the
				funds to local agencies for use in carrying out the program.
											(iv)ImplementationThe
				Secretary shall provide the first performance bonuses not later than 1 year
				after the date of enactment of this clause and may subsequently revise the
				criteria for awarding performance bonuses;
				and
										;
				and
							(B)by striking
			 paragraph (10) and inserting the following:
							
								(10)Funds for
				infrastructure, management information systems, and special nutrition
				education
									(A)In
				generalFor each of fiscal years 2010 through 2015, the Secretary
				shall use for the purposes specified in subparagraph (B) $139,000,000 (as
				adjusted annually for inflation by the same factor used to determine the
				national average per participant grant for nutrition services and
				administration for the fiscal year under paragraph (1)(B)).
									(B)PurposesSubject
				to subparagraph (C), of the amount made available under subparagraph (A) for a
				fiscal year—
										(i)$14,000,000 shall
				be used for—
											(I)infrastructure for
				the program under this section;
											(II)special projects
				to promote breastfeeding, including projects to assess the effectiveness of
				particular breastfeeding promotion strategies; and
											(III)special State
				projects of regional or national significance to improve the services of the
				program;
											(ii)$35,000,000 shall be used to establish,
				improve, or administer management information systems for the program,
				including changes necessary to meet new legislative or regulatory requirements
				of the program, of which up to $5,000,000 may be used for Federal
				administrative costs for this section; and
										(iii)$90,000,000
				shall be used for special nutrition education (such as breastfeeding peer
				counselors and other related activities), of which not more than $10,000,000 of
				any funding provided in excess of $50,000,000 shall be used to make performance
				bonus payments under paragraph (4)(C).
										(C)AdjustmentEach
				of the amounts referred to in clauses (i), (ii), and (iii) of subparagraph (B)
				shall be adjusted annually for inflation by the same factor used to determine
				the national average per participant grant for nutrition services and
				administration for the fiscal year under paragraph (1)(B).
									(D)Proportional
				distributionThe Secretary shall distribute funds made available
				under subparagraph (A) in accordance with the proportional distribution
				described in subparagraphs (B) and (C).
									;
				and
						(7)in subsection (j),
			 by striking supplemental foods and nutrition education each
			 place it appears in paragraphs (1) and (2) and inserting supplemental
			 foods, nutrition education, and breastfeeding support and
			 promotion.
					232.Review of
			 available supplemental foodsSection 17(f)(11)(D) of the Child Nutrition
			 Act of 1966 (42 U.S.C. 1786(f)(11)(D)) is amended in the matter preceding
			 clause (i) by inserting but not less than every 10 years, after
			 scientific knowledge,.
				DMiscellaneous
				242.Procurement
			 technical assistance and guidanceSubsection (m) of section 12 of the Richard
			 B. Russell National School Lunch Act (42 U.S.C. 1760(m)) is amended to read as
			 follows:
					
						(m)Procurement
							(1)In
				generalThe Secretary shall provide technical assistance,
				guidance, and training to State agencies, local educational agencies, and
				school food authorities for the procurement of goods and services for programs
				under this Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.)
				(other than section 17 of that Act (42 U.S.C. 1786)).
							(2)Buy American
				trainingActivities carried out under paragraph (1) shall include
				technical assistance and training to ensure compliance with subsection
				(n).
							(3)Food
				procurement
								(A)Survey of food
				product information
									(i)In
				generalThe Secretary shall
				assess the availability and quality of food product information available to
				school food authorities for foods most commonly offered in the school nutrition
				programs under this Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et
				seq.), including commodity foods, commercial foods, and foods procured directly
				from a farm.
									(ii)ScopeThe
				scope of the assessment should survey what type of food product information
				school food authorities have access to including—
										(I)nutritional
				information;
										(II)information on
				the food safety standards that a food product has met throughout production and
				processing; and
										(III)any other food
				product information as determined by the Secretary.
										(iii)Procurement
				specificationsAs part of the survey under this subparagraph, the
				Secretary shall collect best practices and models for food product
				specifications, including nutrition and food safety specifications, for foods
				(by type) used in the school nutrition programs.
									(iv)ReportNot later than 2 year after the date of the
				enactment of the Improving Nutrition for America’s Children Act, the Secretary
				shall submit to the Committee on Education and Labor of the House of
				Representatives and the Committee on Agriculture, Nutrition and Forestry of the
				Senate a report on the results of the assessment and include such legislative
				recommendations as the Secretary considers necessary to ensure that school food
				authorities have access to food product information needed for compliance with
				the requirements for the school nutrition programs under this Act and the Child
				Nutrition Act of 1966 (42 U.S.C. 1771 et seq.).
									(B)Model
				procurement specificationsNot later than 1 year after the
				completion of the survey under subparagraph (A), the Secretary shall make
				available to State agencies and school food authorities model product
				specifications for foods most commonly offered in school nutrition programs
				under this Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.)
				that—
									(i)reflect the goals
				of the most recent Dietary Guidelines for Americans published under section 301
				of the National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C.
				5341);
									(ii)encourage the use of foods recommended by
				the most recent Dietary Guidelines for Americans, including fruits, vegetables,
				fat-free and reduced fat dairy products, and whole grains;
									(iii)reflect best
				practices for safe production, handling, and processing of foods as determined
				by the Secretary; and
									(iv)any other
				specifications as determined by the Secretary.
									(4)Foodservice
				management procurementActivities carried out under paragraph (1)
				shall include model contract specifications and practices for procuring school
				food services for the provision of meals in compliance with the requirements
				for administering the school nutrition programs under this Act and the Child
				Nutrition Act of 1966 (42 U.S.C. 1771 et seq.).
							(5)Funding
								(A)Mandatory
				FundingOn October 1, 2010, out of any moneys in the Treasury not
				otherwise appropriated, the Secretary of the Treasury shall provide to the
				Secretary to carry out this subsection $4,000,000 to remain available until
				expended. The Secretary shall be entitled to receive the funds and shall accept
				the funds, without further appropriation.
								(B)Authorization of
				appropriationsIn addition to the amounts made available under
				subparagraph (A), there are authorized to be appropriated to carry out this
				subsection such sums as are necessary for each of fiscal years 2011 through
				2015.
								.
				243.Research on
			 strategies to promote healthy eating
					(a)In
			 generalThe Secretary, in consultation with the Secretary of
			 Health and Human Services and the Secretary of Education, shall establish a
			 research, demonstration, and technical assistance program to promote healthy
			 eating and prevent and reduce the prevalence of obesity by applying the
			 principles and insights of behavioral economics research in schools, child care
			 programs, and other settings.
					(b)PrioritiesIn
			 carry out the program under subsection (a), the Secretary shall—
						(1)identify and
			 assess the impacts of specific presentation, placement, and other strategies
			 for structuring choices on selection and consumption of healthful foods in a
			 variety of settings, consistent with the most recent version of the Dietary
			 Guidelines for Americans published under section 301 of the National Nutrition
			 Monitoring and Related Research Act of 1990 (7 U.S.C. 5341);
						(2)demonstrate and
			 rigorously evaluate behavioral economics-related interventions that hold
			 promise to improve diets and promote health, including through demonstration
			 projects that may include evaluation of the use of portion size, labeling,
			 convenience, and other strategies to encourage healthy choices; and
						(3)encourage adoption
			 of the most effective strategies through outreach and technical
			 assistance.
						(c)AuthorityIn
			 carrying out the program under subsection (a), the Secretary may—
						(1)enter into
			 competitively awarded contracts or cooperative agreements; or
						(2)provide grants to
			 States or public or private agencies or organizations, as determined by the
			 Secretary.
						(d)ApplicationTo
			 be eligible to enter into a contract or cooperative agreement or receive a
			 grant under this section, a State or public or private agency or organization
			 shall submit to the Secretary an application at such time, in such manner, and
			 containing such information as the Secretary may require.
					(e)CoordinationThe
			 solicitation and evaluation of contracts, cooperative agreements, and grant
			 proposals considered under this section shall be coordinated with the Food and
			 Nutrition Service as appropriate to ensure that funded projects are consistent
			 with the operations of Federally supported nutrition assistance programs and
			 related laws (including regulations).
					(f)Annual
			 reportsNot later than 90 days after the end of each fiscal year,
			 the Secretary shall submit to the Committee on Education and Labor of the House
			 of Representatives and the Committee on Agriculture, Nutrition, and Forestry of
			 the Senate a report that includes a description of—
						(1)the policies,
			 priorities, and activities of the program carried out by the Secretary under
			 this section during the fiscal year;
						(2)the results of any
			 evaluations completed during the fiscal year; and
						(3)the efforts
			 undertaken to disseminate successful practices through outreach and technical
			 assistance.
						(g)Authorization of
			 appropriations
						(1)In
			 generalThere are authorized to be appropriated to carry out this
			 section such sums as are necessary for each of fiscal years 2011 through
			 2015.
						(2)Use of
			 fundsThe Secretary may use up to 5 percent of the funds made
			 available under paragraph (1) for Federal administrative expenses incurred in
			 carrying out this section.
						244.Food Marketing
			 Study
					(a)Study and report
			 on food marketingFrom the
			 amounts appropriated under subsection (f), the Secretary, in consultation with
			 the Secretary of Education and the Secretary of Health and Human Services,
			 shall conduct a study on the extent and types of marketing of foods and
			 beverages in elementary and secondary schools. In carrying out the study, the
			 Secretary shall collaborate with, and include information from, the Division of
			 Adolescent and School Health of the Centers for Disease Control and
			 Prevention.
					(b)Assessment of
			 nutritionThe study conducted under subsection (a) shall assess
			 the nutritional quality of the types of foods and beverages marketed in
			 schools.
					(c)Assessment of
			 mediaThe study conducted
			 subsection (a) shall assess all media through which foods and beverages are
			 marketed to children in elementary and secondary schools, including—
						(1)brand and product
			 logos, names, or information on educational materials, book covers, school
			 supplies, posters, vending machine exteriors, scoreboards, displays, signs,
			 equipment, buses, buildings, and other school property;
						(2)educational and
			 other incentive programs;
						(3)label redemption
			 programs;
						(4)in-school
			 television, radio, and print publications;
						(5)free samples and
			 coupons;
						(6)branded
			 fundraising activities;
						(7)taste-testing and
			 other market research activities; and
						(8)incidental
			 exposure to food and beverage marketing through computer use, including
			 computer banner and wallpaper ads, or podcasts in schools.
						(d)Examination of
			 regulatory mechanismsThe study conducted subsection (a) shall
			 also examine mechanisms regulating marketing in elementary and secondary
			 schools, including—
						(1)Federal, State,
			 and local policies;
						(2)contracts;
			 and
						(3)sales
			 incentives.
						(e)ReportNot later than 1 year after the completion
			 of the study conducted under subsection (a), the Secretary shall submit to
			 Congress a report on the results of the study required by subsection
			 (a).
					(f)Authorization of
			 AppropriationsThere are authorized to be appropriated $1,000,000
			 to carry out this section.
					245.National School
			 Lunch Program Equipment Assistance Grants
					(a)In
			 generalFrom the funds made available under subsection (e), the
			 Secretary shall make payments to State educational agencies to award grants to
			 school food authorities for the purchase of equipment for schools under the
			 jurisdiction of such authorities.
					(b)Allocation and
			 reallocation
						(1)AllocationPayments
			 under subsection (a) shall be allocated to State educational agencies in a
			 manner proportional with each agency’s administrative expense allocation under
			 section 7(a)(2) of the Child Nutrition Act of 1966 (42 U.S.C.
			 1776(a)(2)).
						(2)ReallocationIf
			 a State educational agency does not accept or use the amounts made available
			 under its allocation in accordance with this section, the Secretary shall
			 reallocate such amounts to other State educational agencies, as the Secretary
			 determines necessary.
						(c)Grants to school
			 food authorities
						(1)In
			 generalNot later than 180 days after receiving an allocation
			 under subsection (a), a State educational agency shall award grants, on a
			 competitive basis, to school food authorities.
						(2)ApplicationTo
			 qualify to receive a grant under this section, a school food authority
			 shall—
							(A)submit an
			 application to a State educational agency at such time, in such manner, and
			 containing such information as the State educational agency may require;
			 or
							(B)have submitted an
			 application to receive equipment assistance under the grant program carried out
			 under—
								(i)the
			 heading Food and Nutrition Service Child Nutrition Programs in
			 title I of division A of the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–5); or
								(ii)section 748(j) of the Agriculture, Rural
			 Development, Food and Drug administration, and Related Agencies Appropriations
			 Act, 2010 (Public Law 111–80; 123 Stat. 2134).
								(3)PriorityIn
			 awarding grants to school food authorities, a State shall give priority to
			 school food authorities whose application demonstrate that in providing
			 equipment assistance to schools with funds received under this section, such
			 authorities will give priority to schools—
							(A)in which not less
			 than 50 percent of the enrolled students are eligible for free or reduced price
			 meals under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et
			 seq.); and
							(B)that did not
			 benefit from equipment assistance under the grant program carried out
			 under—
								(i)the
			 heading Food and Nutrition Service Child Nutrition Programs in
			 title I of division A of the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–5; 123 Stat. 119); or
								(ii)section 748(j) of
			 the Agriculture, Rural Development, Food and Drug administration, and Related
			 Agencies Appropriations Act, 2010 (Public Law 111–80; 123 Stat. 2134).
								(4)Uses of
			 fundsUnder the terms and conditions established by the
			 Secretary, a school food authority receiving a grant under this section shall
			 use such funds to purchase equipment for schools under the jurisdiction of the
			 school food authority—
							(A)to improve the
			 quality of food served under the school nutrition programs established under
			 the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and
			 the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), consistent with the
			 goals of the most recent Dietary Guidelines for Americans published under
			 section 301 of the National Nutrition Monitoring and Related Research Act of
			 1990 (7 U.S.C. 5341);
							(B)to improve the
			 safety of food served under the school meal programs;
							(C)to improve the
			 overall energy efficiency of school foodservice operations; or
							(D)for other purposes
			 as established by the Secretary.
							(d)Administrative
			 costsA State educational agency receiving an allocation under
			 this section may not use more than 5 percent of such allocation for
			 administrative costs associated with awarding grants to eligible school food
			 authorities in accordance with this section.
					(e)FundingThere
			 are authorized to be appropriated to carry out this section such sums as may be
			 necessary for each of fiscal years 2011 through 2015.
					246.Green cafeterias
			 pilot program
					(a)Establishment of
			 the programFrom the amounts
			 appropriated to carry out this section under
			 subsection (e), the Secretary of
			 Agriculture, in consultation with the Administrator of the Environmental
			 Protection Agency, shall establish the green cafeterias pilot program in
			 accordance with this section to provide competitive grants to school food
			 authorities to create green cafeterias in the elementary schools and secondary
			 schools under the jurisdiction of such school food authorities.
					(b)ApplicationsIn
			 order to receive a grant under this section, a school food authority shall
			 submit an application at such time, in such manner, and accompanied by such
			 information as the Secretary may require, including—
						(1)a
			 description of the schools in which the environmental improvements described in
			 subsection (c)(2) will be made using the
			 grant funds;
						(2)a
			 draft work plan for making the environmental improvements, including a
			 description of the uses of funds;
						(3)an assessment of
			 the expected environmental, economic, and educational benefits of the
			 environmental improvements;
						(4)a
			 cost estimate of the proposed uses of funds; and
						(5)the proposed use
			 of private financing for such environmental improvements.
						(c)Allowable
			 uses
						(1)In
			 generalA school food authority receiving a grant under this
			 section shall use the grant to carry out at least 2 of the allowable uses
			 described in
			 paragraph (2) in the cafeterias of
			 elementary schools and secondary schools within the jurisdiction of the
			 authority.
						(2)Allowable
			 usesThe allowable uses described in this paragraph are as
			 follows:
							(A)Procurement of
			 environmentally-preferable products, such as recycled content, energy
			 efficient, or biobased products.
							(B)Recycling
			 activities, such as—
								(i)fat,
			 oil, and grease recycling;
								(ii)collection,
			 separation, and processing of post-consumer waste; or
								(iii)composting.
								(C)Purchasing energy
			 or water efficient appliances and products that meet Energy Star, WaterSense
			 guidelines, or the equivalent where these labels do not exist.
							(d)EvaluationNot
			 later than 1 after the date of enactment this section, the Secretary shall
			 evaluate the pilot program conducted under this section to assess—
						(1)the types of
			 activities carried out by school food authorities receiving grants under this
			 section;
						(2)the immediate cost
			 or savings, including any projected costs or savings, of the green cafeteria
			 efforts carried out by such school food authorities;
						(3)the environmental
			 benefits associated with the green cafeteria efforts; and
						(4)any other factors
			 and outcomes associated with carrying out the green cafeteria efforts, as
			 determined by the Secretary.
						(e)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section such sums as may be
			 necessary for each of fiscal years 2011 through 2015.
					(f)DefinitionsIn this section:
						(1)Elementary
			 school; secondary schoolThe
			 terms elementary school and secondary school have the
			 meanings given such term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
						(2)Environmentally-preferableThe
			 term environmentally-preferable means products or services that
			 have a lesser or reduced effect on human health and the environment as compared
			 to competing products or services that serve the same purpose. The product or
			 service comparison may consider raw materials acquisition, production,
			 manufacturing, packaging, distribution, reuse, maintenance, or disposal.
						247.Partnerships for
			 Wellness Grants
					(a)In
			 GeneralFrom the amounts appropriated under subsection (i), the
			 Secretary of Agriculture shall award grants to eligible entities, on a
			 competitive basis, for projects that leverage community resources and support
			 student access to physical activity, nutrition education, and nutritious foods
			 during the regular school calendar.
					(b)Application
						(1)In
			 generalEach eligible entity that desires to receive a grant
			 under this section shall submit an application to the Secretary at such time,
			 in such manner, and containing such information as the Secretary may reasonably
			 require, including—
							(A)a
			 community-involvement plan described in
			 paragraph (2);
							(B)a description of
			 the partners of the eligible entity that will be involved in the implementation
			 of the community-involvement plan;
							(C)a description of
			 the roles that will be played by each partner of the eligible entity in the
			 implementation of the community-involvement plan, including a description of
			 the services that will be provided by each partner of the eligible entity;
			 and
							(D)a description of
			 how funds received under this section will be integrated with other Federal,
			 State, and local funds to maximize services and opportunities for students,
			 their families, and the community to be served by the eligible entity,
			 including a description of how funds received under this section will be
			 distributed and utilized.
							(2)Community
			 involvement plan
							(A)In
			 generalTo be eligible to
			 receive a grant under this section, an eligible entity shall develop a plan for
			 leveraging resources, services, and opportunities available within the
			 community to be served by the eligible entity in order to increase, during the
			 regular school calendar, student access to physical activity, and nutrition
			 education, and nutritious foods.
							(B)RequirementsThe
			 community-involvement plan shall include—
								(i)a needs assessment based on guidelines
			 established by the Secretary that describes the need for access to physical
			 activity, nutrition education, and nutritious foods, during the regular school
			 calendar, of students served by the local educational agency that is partner of
			 the eligible entity;
								(ii)a
			 description of the potential resources, services, and opportunities available
			 within the community to be served by the eligible entity, or available near the
			 community, that the students, the families of such students, and individuals in
			 the community may be able to access to meet the needs identified under
			 clause (i);
								(iii)a
			 description of the role of each of the partners of the eligible entity in
			 providing services described in
			 subsection (c) to the students and families
			 of the students;
								(iv)a strategy for
			 linking students and the parents and families of the students with the
			 opportunities for services available through the eligible entity; and
								(v)a strategy for evaluating the impact of
			 services that will be provided to students and their families through the
			 eligible entity, including—
									(I)a
			 description of the resources, supports, and opportunities that will be
			 leveraged from the community to provide such services;
									(II)a description of
			 how progress in increasing student access to physical activity, nutrition
			 education, and nutritious food will be measured; and
									(III)a description of how the impact of
			 increasing student access to physical activity, nutrition education, and
			 nutritious food will be measured.
									(c)Uses of
			 FundsAn eligible entity receiving a grant under this section
			 shall use the funds to carry out 1 or more of the following services:
						(1)Increasing, during the regular school
			 calendar, student access to physical activity, including through short bouts of
			 physical activity in the classroom and structured physical activities that are
			 taught and led by trained adults during recess.
						(2)Increasing, during the regular school
			 calendar, student access to nutrition education, including nutrition education
			 provided through the community by local nutritionists, or other health care
			 providers.
						(3)Increasing, during the regular school
			 calendar, student access to nutritious foods, including through food
			 demonstrations with local chefs and restaurants.
						(d)Matching
			 requirementTo be eligible to receive a grant under this section,
			 an eligible entity shall agree to provide non-Federal contributions in an
			 amount equal to not less than 50 percent of the amount of Federal funds
			 provided under a grant under this section.
					(e)DurationA
			 grant under this section shall be awarded for a period of not more than 3
			 years.
					(f)Supplement, not
			 supplantFunds made available under this section shall be used to
			 supplement, and not supplant, any other Federal, State, or local funds that
			 would otherwise be available to carry out the services assisted under this
			 section.
					(g)ReportingEach
			 eligible entity that receives a grant under this section shall, on an annual
			 basis during each year of the grant period, report to the Secretary on—
						(1)the number and
			 type of, and the roles played by, partners of the eligible entity involved in
			 the development and implementation of the entity’s community-involvement plan
			 described in
			 subsection (b)(2);
						(2)the services
			 coordinated or provided under the community-involvement plan; and
						(3)a
			 description of the degree to which the eligible entity has made progress in
			 increasing student access to physical activity, nutrition education, and
			 nutritious foods as a result of the services provided under the
			 community-development plan.
						(h)DefinitionsFor purposes of this section:
						(1)Child-and-youth-serving
			 organizationThe term
			 child-and-youth-serving organization means a public or private
			 organization with a primary focus on providing to children and youth, youth
			 development programs, or health, fitness, education, child welfare,
			 psychological, parenting, or recreation services.
						(2)Community-based
			 organizationThe term
			 community-based organization means a public or private nonprofit
			 organization of demonstrated effectiveness that—
							(A)is representative
			 of a community or significant segments of a community; and
							(B)provides
			 nutrition, nutrition education, or physical fitness services, or other related
			 services to individuals in the community.
							(3)During the
			 regular school calendarThe
			 phrase during the regular school calendar refers to a period
			 during the regular school calendar during school hours.
						(4)Eligible
			 entity
							(A)In
			 generalThe term eligible entity means a local
			 educational agency participating in the lunch program under the Richard B.
			 Russell National and the breakfast program under section 4 of the Child
			 Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) that has established a
			 partnership with 1 or more entities described in
			 subparagraph (B).
							(B)EntitiesThe
			 entities described in this subparagraph are as follows:
								(i)A
			 community-based organization.
								(ii)A
			 child-and-youth-serving organization or agency.
								(iii)An
			 institution of higher education.
								(iv)A
			 hospital or health care provider.
								(v)Other business or
			 community partner.
								(5)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 102 of the Higher
			 Education Act of 1965 (20 U.S.C. 1002).
						(i)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to carry out this section such sums as may be
			 necessary for each of fiscal years 2011 through 2015.
					IIIImproving the
			 Management and Integrity of Child Nutrition Programs
			ANational School
			 Lunch Program
				301.Indirect
			 costs
					(a)Guidance on
			 indirect costs rulesNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall issue guidance to school food
			 authorities participating in the school lunch program established under the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and the
			 school breakfast program established by section 4 of the Child Nutrition Act of
			 1966 (42 U.S.C. 1773) covering program rules pertaining to allowable costs that
			 may be charged to the nonprofit school food service accounts, including
			 indirect costs and direct costs.
					(b)Indirect and
			 direct costs studyThe Secretary shall—
						(1)conduct a study to
			 assess the extent to which school food authorities participating in the school
			 lunch program established under the Richard B. Russell National School Lunch
			 Act (42 U.S.C. 1751 et seq.) and the school breakfast program established by
			 section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773) pay indirect and
			 direct costs, including assessments of—
							(A)the allocation of
			 indirect and directs costs to such school food authorities;
							(B)the methodologies
			 used to establish indirect cost rates for such school food authorities);
							(C)the types and
			 amounts of indirect costs charged and recovered by school districts;
							(D)the impact of
			 indirect costs charged to the nonprofit school food service account of such
			 school food authorities;
							(E)whether the
			 indirect and direct costs charged or recovered are consistent with requirements
			 for the allocation of costs and school food service operations; and
							(F)the types and
			 amounts of indirect and direct costs that could be charged or recovered under
			 requirements for the allocation of costs and school food service operations but
			 are not charged or recovered; and
							(2)after completing
			 the study required under paragraph (1), issue additional guidance relating to
			 the types of costs that are reasonable and necessary to provide meals under the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and the
			 Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.).
						(c)RegulationsAfter
			 conducting the study under subsection (b)(1) and identifying costs under
			 subsection (b)(2), the Secretary may promulgate regulations to address—
						(1)any identified
			 deficiencies in the allocation of indirect and direct costs charged to school
			 food authorities participating in the lunch program under the Richard B.
			 Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and the breakfast
			 program under the Child Nutrition Act of 1966 (42 U.S.C. 1773); and
						(2)the authority of
			 school food authorities to reimburse only those costs identified by the
			 Secretary as reasonable and necessary under subsection (b)(2).
						(d)ReportNot
			 later than October 1, 2013, the Secretary shall submit to the Committee on
			 Education and Labor of the House of Representatives and the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate a report that describes the
			 results of the study under subsection (b).
					(e)Funding
						(1)In
			 generalOn October 1, 2010, out of any funds in the Treasury not
			 otherwise appropriated, the Secretary of the Treasury shall transfer to the
			 Secretary to carry out this section $2,000,000, to remain available until
			 expended.
						(2)Receipt and
			 acceptanceThe Secretary shall be entitled to receive, shall
			 accept, and shall use to carry out this section the funds transferred under
			 paragraph (1), without further appropriation.
						(f)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 July 1, 2011.
					302.Revenue from
			 nonprogram foods sold in schools
					(a)AmendmentSection 12 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1760) (as amended by section 242) is
			 amended by adding at the end the following:
						
							(q)Nonprogram food
				sales
								(1)Definition of
				nonprogram foodIn this subsection:
									(A)In
				generalThe term nonprogram food means food that is—
										(i)sold in a
				participating school other than a reimbursable meal provided under this Act or
				the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.); and
										(ii)purchased using
				funds from the nonprofit school food service account of the school food
				authority of the school.
										(B)InclusionThe
				term nonprogram food includes food that is sold in competition with a program
				established under this Act or the Child Nutrition Act of 1966 (42 U.S.C. 1771
				et seq.).
									(2)Revenues
									(A)In
				generalThe proportion of total school food service revenue
				provided by the sale of nonprogram foods to the total revenue of the school
				food service account shall be equal to or greater than the proportion of total
				food costs associated with obtaining nonprogram foods to the total costs
				associated with obtaining program and nonprogram foods from the account.
									(B)AccrualAll
				revenue from the sale of nonprogram foods shall accrue to the nonprofit school
				food service account of a participating school food authority.
									(3)ReportNot later than 4 years after enactment of
				this subsection, the Secretary shall submit to the Committee on Education and
				Labor of the House of Representatives and the Committee on Agriculture,
				Nutrition, and Forestry of the Senate a report describing the impact of
				implementation of this subsection on financial accounting processes and
				procedures, the nonprofit school food service account, and school food service
				operations.
								.
					(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 July 1, 2011.
					303.Reporting and
			 notification of school performanceSection 22 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1769c) is amended—
					(1)by striking
			 subsection (a) and inserting the following:
						
							(a)Unified
				accountability system
								(1)In
				generalThere shall be a unified system prescribed and
				administered by the Secretary to ensure that local food service authorities
				participating in the school lunch program established under this Act and the
				school breakfast program established by section 4 of the Child Nutrition Act of
				1966 (42 U.S.C. 1773) comply with those Acts, including compliance with—
									(A)the nutritional
				requirements of section 9(f) of this Act for school lunches; and
									(B)as applicable, the
				nutritional requirements for school breakfasts under section 4(e)(1) of the
				Child Nutrition Act of 1966 (42 U.S.C.
				1773(e)(1)).
									;
				and
					(2)in subsection
			 (b)(1), by striking subparagraphs (A) and (B) and inserting the
			 following:
						
							(A)require that local
				food service authorities comply with the nutritional requirements described in
				subparagraphs (A) and (B) of paragraph (1);
							(B)to the maximum
				extent practicable, ensure compliance through reasonable audits and supervisory
				assistance reviews;
							(C)in conducting
				audits and reviews for the purpose of determining compliance with this Act,
				including the nutritional requirements of section 9(f)—
								(i)conduct audits and
				reviews during a 3-year cycle or other period prescribed by the
				Secretary;
								(ii)select schools
				for review in each local educational agency using criteria established by the
				Secretary;
								(iii)report the final
				results of the reviews to the public in the State in an accessible, easily
				understood manner in accordance with guidelines promulgated by the Secretary;
				and
								(iv)submit to the
				Secretary each year a report containing the results of the reviews in
				accordance with procedures developed by the Secretary; and
								(D)when any local
				food service authority is reviewed under this section, ensure that the final
				results of the review by the State educational agency are posted and otherwise
				made available to the public on request in an accessible, easily understood
				manner in accordance with guidelines promulgated by the
				Secretary.
							.
					304.Compliance and
			 accountability study
					(a)In
			 generalThe Secretary of Agriculture shall conduct a study
			 to—
						(1)assess the
			 effectiveness and efficiency of administrative review systems to ensure—
							(A)each local
			 educational agency participating in the school lunch program established under
			 the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.)
			 complies with the provisions of such Act, including the provisions with respect
			 to nutrition, eligibility, meal counts, and claims for reimbursement;
							(B)each local
			 educational agency participating in the school breakfast program established
			 under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773) complies
			 with the provisions of such Act, including the provisions with respect to
			 nutrition, eligibility, meal counts, and claims for reimbursement; and
							(C)each local
			 educational agency described in subparagraphs (A) and (B) is accountable for
			 the compliance described in such subparagraphs;
							(2)design and test
			 alternative processes and procedures that may improve the effectiveness and
			 efficiency of the administrative review systems described in paragraph (1), and
			 determine the optimal frequency for carrying out reviews under such systems;
			 and
						(3)identify any
			 alternative processes and procedures for establishing a more effective and
			 efficient administrative review system that—
							(A)reflect the
			 results of tests of alternative processes and procedures conducted pursuant to
			 paragraph (2); and
							(B)consider the
			 practicality of implementing such alternative processes and procedures,
			 including the cost and burden of implementation that would be imposed on school
			 food authorities, local educational agencies, and State educational
			 agencies.
							(b)ReportNot
			 later than 3 years after the date of the enactment of this Act, the Secretary
			 of Agriculture shall submit to the Committee on Education and Labor of the
			 House of Representatives and the Committee on Agriculture, Nutrition, and
			 Forestry of the Senate, a report that describes the results and recommendations
			 of the study conducted pursuant to subsection (a).
					(c)RegulationsThe
			 Secretary of Agriculture may prescribe regulations as may be necessary to
			 implement the processes or procedures identified pursuant to subsection (a)(3)
			 for establishing an effective and efficient administrative review
			 system.
					(d)Funding
						(1)In
			 generalUpon the date of the enactment of this Act, out of any
			 funds in the Treasury not otherwise appropriated, the Secretary of the Treasury
			 shall transfer to the Secretary of Agriculture $3,000,000 to carry out this
			 section, to remain available until expended.
						(2)Receipt and
			 acceptanceThe Secretary of Agriculture shall be entitled to
			 receive, shall accept, and shall use to carry out this section the funds
			 transferred under paragraph (1), without further appropriation.
						305.Applicability
			 of food safety program on entire school campusSection 9(h) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1758(h)) is amended—
					(1)in paragraph (1),
			 by amending subparagraph (B) to read as follows:
						
							(B)post a report on the most recent inspection
				conducted under subparagraph (A) in—
								(i)a
				publicly visible location in the school foodservice area; and
								(ii)a
				publicly accessible location on the Internet website of the local educational
				agency.
								;
				
					(2)in paragraph
			 (5)—
						(A)by striking
			 Each school authority and inserting the following:
							
								(A)In
				generalEach school food
				authority
								;
				and
						(B)by adding at the
			 end the following:
							
								(B)ApplicabilityThe requirements of the school food safety
				program described in subparagraph (A) shall apply to any facility or part of a
				facility where food is stored, prepared, and served for the purposes of the
				school nutrition programs under this Act and the school breakfast program under
				section 4 of the Child Nutrition Act of 1966 (42 U.S.C.
				1773).
								;
				and
						(3)by adding at the
			 end the following:
						
							(6)Training
				requirement
								(A)In
				generalEach school food authority participating in a program
				under this Act shall ensure that all school food service workers employed by
				the authority shall—
									(i)have access to
				appropriate training under a qualified training program, as described in
				subparagraph (B), on safe handling, preparation, and delivery of food to
				children participating in the school meal programs; and
									(ii)comply with a
				performance standard for safe food handling, determined by the Secretary that
				is consistent with nationally recognized standards applicable to the
				preparation and delivery of meals served to children in a school
				environment.
									(B)Qualified
				training programSchool foodservice workers shall have access to
				comprehensive food safety training programs that, at a minimum, shall—
									(i)be
				based on a process approach to Hazard Analysis Critical Control Point (HACCP)
				principles established by the Secretary; and
									(ii)include training
				related to—
										(I)personal hygiene
				and pathogens, including characteristics of illness (including foodborne
				illnesses);
										(II)safe food service
				operations, including kitchen sanitation and equipment maintenance;
										(III)safe food handling, preparation, and
				delivery including storage, thawing, prepping, cooking, cooling and reheating
				practices for all forms of food, including fresh, frozen, and canned food;
				and
										(IV)other such topics
				determined by the
				Secretary.
										.
					306.Ensuring safety
			 of school mealsThe Richard B.
			 Russell National School Lunch Act is amended by after section 28 (42 U.S.C.
			 1769i) the following:
					
						29.Ensuring safety
				of school meals
							(a)Food and
				nutrition serviceNot later
				than 1 year after the date of enactment of the Improving Nutrition for
				America’s Children Act, the Secretary, acting through the Administrator of the
				Food and Nutrition Service, shall—
								(1)in consultation
				with the Administrator of the Agricultural Marketing Service and the
				Administrator of the Farm Service Agency, develop guidelines to determine the
				circumstances under which it is appropriate for the Secretary to institute an
				administrative hold on suspect foods purchased by the Secretary that are being
				used in school meal programs under this Act and the Child Nutrition Act of 1966
				(42 U.S.C. 1771 et seq.);
								(2)work with States
				to explore ways for the States to increase the timeliness of notification of
				food recalls to schools and school food authorities;
								(3)improve the
				timeliness and completeness of direct communication between the Food and
				Nutrition Service and States about holds and recalls, such as through the
				commodity alert system of the Food and Nutrition Service; and
								(4)establish a
				timeframe to improve the commodity hold and recall procedures of the Department
				of Agriculture to address the role of processors and determine the involvement
				of distributors with processed products that may contain recalled ingredients,
				to facilitate the provision of more timely and complete information to
				schools.
								(b)Food safety and
				inspection serviceNot later
				than 1 year after the date of enactment of the Improving Nutrition for
				America’s Children Act the Secretary, acting through the Administrator of the
				Food Safety and Inspection Service, shall revise the procedures of the Food
				Safety and Inspection Service to ensure that schools are included in
				effectiveness
				checks.
							.
				307.Information on
			 commodity food suppliersSection 6 of the Richard B. Russell National
			 School Lunch Act (42 U.S.C. 1755) is amended by adding at the end the
			 following:
					
						(f)Commodity food
				vendorsThe Secretary shall make available to State agencies,
				school food authorities, and the public on the website maintained by the
				Secretary—
							(1)a current listing
				of vendors that supply commodity foods for use in the school nutrition programs
				under this Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et
				seq.);
							(2)information on the
				commodity food supplied by each such vendor; and
							(3)any other
				information related to each such vendor, as determined by the
				Secretary.
							.
				308.Privacy
			 protectionSection 9(d)(1) of
			 the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(d)(1)) is
			 amended—
					(1)in the first
			 sentence, by inserting the last 4 digits of before the
			 social security account number; and
					(2)by striking the
			 second sentence.
					309.Fines for violating
			 program requirementsSection
			 22 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769c) is
			 amended by adding at the end the following:
					
						(e)Fines for
				violating program requirements
							(1)School food
				authorities and schools
								(A)In
				generalThe Secretary shall establish criteria by which the
				Secretary or a State agency may impose a fine against any school food authority
				or school administering a program authorized under this Act or the Child
				Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) if the Secretary or the State
				agency determines that the school food authority or school has—
									(i)failed to correct
				severe mismanagement of the program;
									(ii)disregarded a
				program requirement of which the school food authority or school had been
				informed; or
									(iii)failed to
				correct repeated violations of program requirements.
									(B)Limits
									(i)In
				generalIn calculating the fine for a school food authority or
				school, the Secretary shall base the amount of the fine on the reimbursement
				earned by school food authority or school for the program in which the
				violation occurred.
									(ii)AmountThe
				amount under clause (i) shall not exceed—
										(I)1 percent of the
				amount of meal reimbursements earned for the fiscal year for the first finding
				of 1 or more program violations under subparagraph (A);
										(II)5 percent of the
				amount of meal reimbursements earned for the fiscal year for the second finding
				of 1 or more program violations under subparagraph (A); and
										(III)10 percent of
				the amount of meal reimbursements earned for the fiscal year for the third or
				subsequent finding of 1 or more program violations under subparagraph
				(A).
										(2)State
				agencies
								(A)In
				generalThe Secretary shall establish criteria by which the
				Secretary may impose a fine against any State agency administering a program
				authorized under this Act or the Child Nutrition Act of 1966 (42 U.S.C. 1771 et
				seq.) if the Secretary determines that the State agency has—
									(i)failed to correct
				severe mismanagement of the program;
									(ii)disregarded a
				program requirement of which the State had been informed; or
									(iii)failed to
				correct repeated violations of program requirements.
									(B)LimitsIn
				the case of a State agency, the amount of a fine under subparagraph (A) shall
				not exceed—
									(i)1
				percent of funds made available under section 7(a) of the Child Nutrition Act
				of 1966 (42 U.S.C. 1776(a)) for State administrative expenses during a fiscal
				year for the first finding of 1 or more program violations under subparagraph
				(A);
									(ii)5
				percent of funds made available under section 7(a) of the Child Nutrition Act
				of 1966 (42 U.S.C. 1776(a)) for State administrative expenses during a fiscal
				year for the second finding of 1 or more program violations under subparagraph
				(A); and
									(iii)10 percent of
				funds made available under section 7(a) of the Child Nutrition Act of 1966 (42
				U.S.C. 1776(a)) for State administrative expenses during a fiscal year for the
				third or subsequent finding of 1 or more program violations under subparagraph
				(A).
									(3)Source of
				fundingFunds to pay a fine imposed under paragraph (1) or (2)
				shall be derived from non-Federal
				sources.
							.
				310.Independent
			 review of applicationsSection
			 22(b) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769c(b))
			 is amended by adding at the end the following:
					
						(6)Eligibility
				determination review for selected local educational agencies
							(A)In
				generalA local educational agency that has demonstrated a high
				level of, or a high risk for, administrative error associated with
				certification, verification, and other administrative processes, as determined
				by the Secretary, shall ensure that the initial eligibility determination for
				each application is reviewed for accuracy prior to notifying a household of the
				eligibility or ineligibility of the household for free or reduced price
				meals.
							(B)TimelinessThe
				review of initial eligibility determinations—
								(i)shall be completed
				in a timely manner; and
								(ii)shall not result
				in the delay of an eligibility determination for more than 10 operating days
				after the date on which the application is submitted.
								(C)Acceptable types
				of reviewSubject to standards established by the Secretary, the
				system used to review eligibility determinations for accuracy shall be
				conducted by an individual or entity that did not make the initial eligibility
				determination.
							(D)Notification of
				householdOnce the review of an eligibility determination has
				been completed under this paragraph, the household shall be notified
				immediately of the determination of eligibility or ineligibility for free or
				reduced price meals.
							(E)Reporting
								(i)Local
				educational agenciesIn accordance with procedures established by
				the Secretary, each local educational agency required to review initial
				eligibility determinations shall submit to the relevant State agency a report
				describing the results of the reviews, including—
									(I)the number and
				percentage of reviewed applications for which the eligibility determination was
				changed and the type of change made; and
									(II)such other
				information as the Secretary determines to be necessary.
									(ii)State
				agenciesIn accordance with procedures established by the
				Secretary, each State agency shall submit to the Secretary a report describing
				the results of the reviews of initial eligibility determinations,
				including—
									(I)the number and
				percentage of reviewed applications for which the eligibility determination was
				changed and the type of change made; and
									(II)such other
				information as the Secretary determines to be necessary.
									(iii)TransparencyThe
				Secretary shall publish annually the results of the reviews of initial
				eligibility determinations by State, number, percentage, and type of
				error.
								.
				311.Program
			 evaluationSection 28 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1769i) is amended by
			 adding at the end the following:
					
						(c)Cooperation with
				program research and evaluationStates, State educational
				agencies, local educational agencies, schools, institutions, facilities, and
				contractors participating in programs authorized under this Act and the Child
				Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) shall cooperate with officials
				and contractors acting on behalf of the Secretary, in the conduct of
				evaluations and studies under those
				Acts.
						.
				BSummer Food
			 Service Program
				321.Summer food
			 service program permanent operating agreementsSection 13(b) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1761(b)) is amended by striking paragraph
			 (3) and inserting the following:
					
						(3)Permanent
				operating agreements and budget for administrative costs
							(A)Permanent
				operating agreements
								(i)In
				generalSubject to clauses (ii) and (iii), to participate in the
				program, a service institution that meets the conditions of eligibility
				described in this section and in regulations promulgated by the Secretary,
				shall be required to enter into a permanent agreement with the applicable State
				agency.
								(ii)AmendmentsA
				permanent agreement described in clause (i) may be amended as necessary to
				ensure that the service institution is in compliance with all requirements
				established in this section or by the Secretary.
								(iii)TerminationA
				permanent agreement described in clause (i)—
									(I)may be terminated
				for convenience by the service institution and State agency that is a party to
				the permanent agreement; and
									(II)shall be
				terminated—
										(aa)for
				cause by the applicable State agency in accordance with subsection (q) and with
				regulations promulgated by the Secretary; or
										(bb)on
				termination of participation of the service institution in the program.
										(B)Budget for
				administrative costs
								(i)In
				generalWhen applying for participation in the program, and not
				less frequently than annually thereafter, each service institution shall submit
				a complete budget for administrative costs related to the program, which shall
				be subject to approval by the State.
								(ii)AmountPayment
				to service institutions for administrative costs shall equal the levels
				determined by the Secretary pursuant to the study required in paragraph
				(4).
								.
				322.Summer food
			 service program disqualificationSection 13 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1761) is amended—
					(1)by redesignating
			 subsection (q) as subsection (r); and
					(2)by inserting after
			 subsection (p) the following:
						
							(q)Termination and
				disqualification of participating organizations
								(1)In
				generalEach State agency shall follow the procedures established
				by the Secretary for the termination of participation of institutions under the
				program.
								(2)Fair
				hearingThe procedures described in paragraph (1) shall include
				provision for a fair hearing and prompt determination for any service
				institution aggrieved by any action of the State agency that affects—
									(A)the participation
				of the service institution in the program; or
									(B)the claim of the
				service institution for reimbursement under this section.
									(3)List of
				disqualified institutions and individuals
									(A)In
				generalThe Secretary shall maintain a list of service
				institutions and individuals that have been terminated or otherwise
				disqualified from participation in the program under the procedures established
				pursuant to paragraph (1).
									(B)AvailabilityThe
				Secretary shall make the list available to States for use in approving or
				renewing applications by service institutions for participation in the
				program.
									.
					CChild and Adult
			 Care Food Program
				331.Renewal of
			 application materials and permanent operating agreements
					(a)Permanent
			 operating agreementsSection 17(d)(1) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1766(d)(1)) is amended by adding at the
			 end the following:
						
							(E)Permanent
				operating agreements
								(i)In
				generalSubject to clauses (ii) and (iii), to participate in the
				child and adult care food program, an institution that meets the conditions of
				eligibility described in this subsection shall be required to enter into a
				permanent agreement with the applicable State agency.
								(ii)AmendmentsA
				permanent agreement described in clause (i) may be amended as necessary to
				ensure that the institution is in compliance with all requirements established
				in this section or by the Secretary.
								(iii)TerminationA
				permanent agreement described in clause (i)—
									(I)may be terminated
				for convenience by the institution or State agency that is a party to the
				permanent agreement; and
									(II)shall be
				terminated—
										(aa)for
				cause by the applicable State agency in accordance with paragraph (5);
				or
										(bb)on
				termination of participation of the institution in the child and adult care
				food
				program.
										.
					(b)Applications and
			 reviewsSection 17(d) of the Richard B. Russell National School
			 Lunch Act (42 U.S.C. 1766(d)) is amended by striking paragraph (2) and
			 inserting the following:
						
							(2)Program
				applications
								(A)In
				generalThe Secretary shall develop a policy under which each
				institution providing child care that participates in the program under this
				section shall—
									(i)submit to the
				State agency an initial application to participate in the program that meets
				all requirements established by the Secretary by regulation;
									(ii)annually confirm
				to the State agency that the institution, and any facilities of the institution
				in which the program is operated by a sponsoring organization, is in compliance
				with subsection (a)(5); and
									(iii)annually submit
				to the State agency any additional information necessary to confirm that the
				institution is in compliance with all other requirements to participate in the
				program, as established in this Act and by the Secretary by regulation.
									(B)Required reviews
				of sponsored facilities
									(i)In
				generalThe Secretary shall develop a policy under which each
				sponsoring organization participating in the program under this section shall
				conduct—
										(I)periodic
				unannounced site visits at not less than 3-year intervals to sponsored child
				and adult care centers and family or group day care homes to identify and
				prevent management deficiencies and fraud and abuse under the program;
				and
										(II)at least 1
				scheduled site visit each year to sponsored child and adult care centers and
				family or group day care homes to identify and prevent management deficiencies
				and fraud and abuse under the program and to improve program operations.
										(ii)Varied
				timingSponsoring organizations shall vary the timing of
				unannounced reviews under clause (i)(I) in a manner that makes the reviews
				unpredictable to sponsored facilities.
									(C)Required reviews
				of institutionsThe Secretary shall develop a policy under which
				each State agency shall conduct—
									(i)at
				least 1 scheduled site visit at not less than 3-year intervals to each
				institution under the State agency participating in the program under this
				section—
										(I)to identify and
				prevent management deficiencies and fraud and abuse under the program;
				and
										(II)to improve
				program operations; and
										(ii)more frequent
				reviews of any institution that—
										(I)sponsors a
				significant share of the facilities participating in the program;
										(II)conducts
				activities other than the program authorized under this section;
										(III)has serious
				management problems, as identified in a prior review, or is at risk of having
				serious management problems; or
										(IV)meets such other
				criteria as are defined by the Secretary.
										(D)Detection and
				deterrence of erroneous payments and false claims
									(i)In
				generalThe Secretary may develop a policy to detect and deter,
				and recover erroneous payments to, and false claims submitted by, institutions,
				sponsored child and adult care centers, and family or group day care homes
				participating in the program under this section.
									(ii)Block
				claims
										(I)Definition of
				block claimIn this clause, the term block claim has the meaning
				given the term in section 226.2 of title 7, Code of Federal Regulations (or
				successor regulations).
										(II)Program edit
				checksThe Secretary may not require any State agency, sponsoring
				organization, or other institution to perform edit checks or on-site reviews
				relating to the detection of block claims by any child care facility.
										(III)AllowanceNotwithstanding
				subclause (II), the Secretary may require any State agency, sponsoring
				organization, or other institution to collect, store, and transmit to the
				appropriate entity information necessary to develop any other policy developed
				under clause
				(i).
										.
					(c)AgreementsSection
			 17(j)(1) of the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1766(j)(1)) is amended—
						(1)by striking
			 may and inserting shall;
						(2)by striking
			 family or group day care the first place it appears; and
						(3)by inserting
			 or sponsored day care centers before
			 participating.
						332.State liability
			 for payments to aggrieved child care institutionsSection 17(e) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1766(e)) is amended—
					(1)in paragraph (3),
			 by striking (3) If a State and inserting the following:
						
							(5)Secretarial
				hearingIf a State
							;
				and
					(2)by striking
			 (e) Except as provided and all that follows through (2) A
			 State and inserting the following:
						
							(e)Hearings
								(1)In
				generalExcept as provided in paragraph (4), each State agency
				shall provide, in accordance with regulations promulgated by the Secretary, an
				opportunity for a fair hearing and a prompt determination to any institution
				aggrieved by any action of the State agency that affects—
									(A)the participation
				of the institution in the program authorized by this section; or
									(B)the claim of the
				institution for reimbursement under this section.
									(2)ReimbursementIn
				accordance with paragraph (3), a State agency that fails to meet timeframes for
				providing an opportunity for a fair hearing and a prompt determination to any
				institution under paragraph (1) in accordance with regulations promulgated by
				the Secretary, shall pay, from non-Federal sources, all valid claims for
				reimbursement to the institution and the facilities of the institution during
				the period beginning on the day after the end of any regulatory deadline for
				providing the opportunity and making the determination and ending on the date
				on which a hearing determination is made.
								(3)Notice to state
				agencyThe Secretary shall provide written notice to a State
				agency at least 30 days prior to imposing any liability for reimbursement under
				paragraph (2).
								(4)Federal audit
				determinationA
				State
								.
					333.Application
			 submission by sponsored family or group day care homesSection 17(f)(3)(A)(iii)(III) of the Richard
			 B. Russell National School Lunch Act (42 U.S.C. 1766(f)(3)(A)(iii)(III)) is
			 amended by adding at the end the following:
					
						(dd)Application
				submissionIf a family or group day care home elects to be
				provided reimbursement factors described in subclause (II), the family or group
				day care home may assist in the transmission of necessary household income
				information to the family or group day care home sponsoring organization in
				accordance with the policy described in item (ee).
						(ee)PolicyThe
				Secretary shall develop a policy under which a sponsored family or group day
				care home described in item (dd) may, under terms and conditions specified by
				the Secretary and with the written consent of the parents or guardians of a
				child in a family or group day care home participating in the program, assist
				in the transmission of the income information of the family to the family or
				group day care home sponsoring
				organization.
						.
				334.Administrative
			 payments to sponsoring organizationsSection 17(f)(3)(B) of the Richard B.
			 Russell National School Lunch Act (42 U.S.C. 1766(f)(3)(B)) is amended to read
			 as follows:
					
						(B)Administrative
				reimbursements
							(i)In
				generalIn addition to reimbursement provided under subparagraph
				(A), family or group day care home sponsoring organizations shall receive
				reimbursement for the administrative expenses in amounts not less than the sum
				of the product obtained by multiplying—
								(I)the number of
				family and group day care homes of the sponsoring organization submitting a
				claim for reimbursement in each month; by
								(II)the
				administrative reimbursement rate prescribed by the Secretary.
								(ii)Administrative
				reimbursement rateEffective July 1, 2011, the Secretary shall
				increase the administrative reimbursement rate prescribed by the Secretary
				under clause (i)(II) by $5 for each family and group day care home of the
				sponsoring organization submitting a claim for reimbursement.
							(iii)Annual
				adjustmentThe reimbursement levels specified in clause (i) shall
				be adjusted July 1 of each year to reflect changes in the Consumer Price Index
				for All Urban Consumers published by the Bureau of Labor Statistics of the
				Department of Labor for all items for the most recent 12-month period for which
				data are available.
							(iv)Carryover
				fundsThe Secretary shall
				develop procedures under which not more than 10 percent of the amount made
				available to sponsoring organizations for a fiscal year under this section for
				administrative expenses for a fiscal year may remain available to such
				organizations for obligation or expenditure for the succeeding fiscal year for
				such
				purpose.
							.
				335.Child and adult
			 care food program audit fundingSection 17(i) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1766(i)) is amended by striking paragraph
			 (2) and inserting the following:
					
						(2)Funding
							(A)In
				generalThe Secretary shall make available for each fiscal year
				to each State agency administering the child and adult care food program, for
				the purpose of conducting audits of participating institutions, an amount of up
				to 1.5 percent of the funds used by each State in the program under this
				section, during the second preceding fiscal year.
							(B)Additional
				funding
								(i)In
				generalSubject to clause (ii), for fiscal year 2016 and each
				fiscal year thereafter, the Secretary may increase the amount of funds made
				available to any State agency under subparagraph (A), if the State agency
				demonstrates that the State agency can effectively use the funds to improve
				program management under criteria established by the Secretary.
								(ii)LimitationThe
				total amount of funds made available to any State agency under this paragraph
				shall not exceed 2 percent of the funds used by each State agency in the
				program under this section, during the second preceding fiscal
				year.
								.
				336.Reducing
			 paperwork and improving program administrationSection 17 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1751 et seq.) is amended by adding at the
			 end the following:
					
						(u)Reducing
				paperwork and improving program administration
							(1)EstablishmentThe Secretary, in conjunction with States
				and participating institutions, shall continue to examine the feasibility of
				reducing unnecessary or duplicative paperwork resulting from regulations and
				recordkeeping requirements for State agencies, institutions, family and group
				day care homes, and sponsored centers participating in the program
							(2)DutiesAt a minimum, the examination shall
				include—
								(A)review and
				evaluation of the recommendations, guidance, and regulatory priorities
				developed and issued to comply with section 119(i) of the Child Nutrition and
				WIC Reauthorization Act of 2004 (42 U.S.C. 1766 note; Public Law
				108–265);
								(B)examination of
				additional paperwork and administrative requirements that have been established
				since February 23, 2007, that could be reduced or simplified; and
								(C)examination of any other aspect regarding
				the administration of the program, as determined by the Secretary.
								(3)ReportNot later than 4 years after the date of
				enactment of this Act, the Secretary shall submit to the Committee on Education
				and Labor of the House of Representatives and the Committee on Agriculture,
				Nutrition, and Forestry of the Senate a report that describes the actions that
				have been taken to carry out this section, including—
								(A)actions taken to
				address administrative and paperwork burdens identified as a result of
				compliance with section 119(i) of the Child Nutrition and WIC Reauthorization
				Act of 2004 (42 U.S.C. 1766 note; Public Law 108–265);
								(B)administrative and
				paperwork burdens identified as a result of compliance with section 119(i) of
				that Act for which no regulatory action or policy guidance has been
				taken;
								(C)additional steps
				that the Secretary is taking or plans to take to address any administrative and
				paperwork burdens identified under
				paragraph (2)(B) and
				subparagraph (B), including—
									(i)new or updated
				regulations, policy, guidance, or technical assistance; and
									(ii)a
				timeframe for the completion of those steps; and
									(D)recommendations to
				Congress for modifications to existing statutory authorities needed to address
				identified administrative and paperwork
				burdens.
								.
				DSpecial
			 Supplemental Nutrition Program for Women, Infants, and Children
				351.Sharing of
			 materials with other programsSection 17(e)(3) of the Child Nutrition Act
			 (42 U.S.C. 1786(e)(3)) is amended by striking subparagraph (B) and inserting
			 the following:
					
						(B)Sharing of
				materials with other programs
							(i)Commodity
				supplemental food programThe Secretary may provide, in bulk
				quantity, nutrition education materials (including materials promoting
				breastfeeding) developed with funds made available for the program authorized
				under this section to State agencies administering the commodity supplemental
				food program established under section 5 of the Agriculture and Consumer
				Protection Act of 1973 (7 U.S.C. 612c note; Public Law 93–86) at no cost to
				that program.
							(ii)Child and adult
				care food programA State agency may allow the local agencies or
				clinics under the State agency to share nutrition educational materials with
				institutions participating in the child and adult care food program established
				under section 17 of the Richard B. Russell National School Lunch Act (42 U.S.C.
				1766) at no cost to that program, if a written materials sharing agreement
				exists between the relevant
				agencies.
							.
				352.WIC program
			 management
					(a)WIC evaluation
			 fundsSection 17(g)(5) of the Child Nutrition Act of 1966 (42
			 U.S.C. 1786(g)(5)) is amended by striking $5,000,000 and
			 inserting $15,000,000.
					(b)WIC rebate
			 paymentsSection 17(h)(8) of the Child Nutrition Act of 1966 (42
			 U.S.C. 1786(h)(8)) is amended by adding at the end the following:
						
							(K)ReportingEffective
				beginning October 1, 2011, each State agency shall report rebate payments
				received from manufacturers in the month in which the payments are received,
				rather than in the month in which the payments were
				earned.
							.
					(c)Cost containment
			 measureSection 17(h) of the Child Nutrition Act of 1966 (42
			 U.S.C. 1786(h)) is amended—
						(1)in paragraph
			 (8)(A)(iv)(III), by striking Any and inserting Except as
			 provided in paragraph (9)(B)(i)(II), any; and
						(2)by striking
			 paragraph (9) and inserting the following:
							
								(9)Cost containment
				measure
									(A)Definition of
				cost containment measureIn this subsection, the term cost
				containment measure means a competitive bidding, rebate, direct distribution,
				or home delivery system implemented by a State agency as described in the
				approved State plan of operation and administration of the State agency.
									(B)Solicitation and
				rebate billing requirementsAny State agency instituting a cost
				containment measure for any authorized food, including infant formula,
				shall—
										(i)in
				the bid solicitation—
											(I)identify the
				composition of State alliances for the purposes of a cost containment measure;
				and
											(II)verify that no
				additional States shall be added to the State alliance between the date of the
				bid solicitation and the end of the contract;
											(ii)have a system to
				ensure that rebate invoices under competitive bidding provide a reasonable
				estimate or an actual count of the number of units sold to participants in the
				program under this section;
										(iii)open and read
				aloud all bids at a public proceeding on the day on which the bids are due;
				and
										(iv)unless otherwise
				exempted by the Secretary, provide a minimum of 30 days between the publication
				of the solicitation and the date on which the bids are due.
										(C)State alliances
				for authorized foods other than infant formulaProgram
				requirements relating to the size of State alliances under paragraph (8)(A)(iv)
				shall apply to cost containment measures established for any authorized food
				under this
				section.
									.
						(d)Electronic
			 benefit transferSection 17(h) of the Child Nutrition Act of 1966
			 (42 U.S.C. 1786(h)) is amended by striking paragraph (12) and inserting the
			 following:
						
							(12)Electronic
				benefit transfer
								(A)DefinitionsIn
				this paragraph:
									(i)Electronic
				benefit transferThe term electronic benefit transfer means a
				food delivery system that provides benefits using a card or other access device
				approved by the Secretary that permits electronic access to program
				benefits.
									(ii)ProgramThe
				term program means the special supplemental nutrition program established by
				this section.
									(B)Requirements
									(i)In
				generalNot later than October 1, 2020, each State agency shall
				be required to implement electronic benefit transfer systems throughout the
				State, unless the Secretary grants an exemption under subparagraph (C) for a
				State agency that is facing unusual barriers to implement an electronic benefit
				transfer system.
									(ii)ResponsibilityThe
				State agency shall be responsible for the coordination and management of the
				electronic benefit transfer system of the agency.
									(C)Exemptions
									(i)In
				generalTo be eligible for an exemption from the statewide
				implementation requirements of subparagraph (B)(i), a State agency shall
				demonstrate to the satisfaction of the Secretary 1 or more of the
				following:
										(I)There are unusual
				technological barriers to implementation.
										(II)Operational costs
				are not affordable within the nutrition services and administration grant of
				the State agency.
										(III)It is in the
				best interest of the program to grant the exemption.
										(ii)Specific
				dateA State agency requesting an exemption under clause (i)
				shall specify a date by which the State agency anticipates statewide
				implementation described in subparagraph (B)(i).
									(D)Reporting
									(i)In
				generalEach State agency shall submit to the Secretary
				electronic benefit transfer project status reports to demonstrate the progress
				of the State toward statewide implementation.
									(ii)ConsultationIf
				a State agency plans to incorporate additional programs in the electronic
				benefit transfer system of the State, the State agency shall consult with the
				State agency officials responsible for administering the programs prior to
				submitting the planning documents to the Secretary for approval.
									(iii)RequirementsAt
				a minimum, a status report submitted under clause (i) shall contain—
										(I)an annual outline
				of the electronic benefit transfer implementation goals and objectives of the
				State;
										(II)appropriate
				updates in accordance with approval requirements for active electronic benefit
				transfer State agencies; and
										(III)such other
				information as the Secretary may require.
										(E)Imposition of
				costs on vendors
									(i)Cost
				prohibitionExcept as otherwise provided in this paragraph, the
				Secretary may not impose, or allow a State agency to impose, the costs of any
				equipment or system required for electronic benefit transfers on any authorized
				vendor in order to transact electronic benefit transfers if the vendor
				equipment or system is used solely to support the program.
									(ii)Cost-sharingThe
				Secretary shall establish criteria for cost-sharing by State agencies and
				vendors of costs associated with any equipment or system that is not solely
				dedicated to transacting electronic benefit transfers for the program.
									(iii)Fees
										(I)In
				generalA vendor that elects to accept electronic benefit
				transfers using multifunction equipment shall pay commercial transaction
				processing costs and fees imposed by a third-party processor that the vendor
				elects to use to connect to the electronic benefit transfer system of the
				State.
										(II)Interchange
				feesNo interchange fees shall apply to electronic benefit
				transfer transactions under this paragraph.
										(iv)Statewide
				operationsAfter completion of statewide expansion of a system
				for transaction of electronic benefit transfers—
										(I)a State agency may
				not be required to incur ongoing maintenance costs for vendors using
				multifunction systems and equipment to support electronic benefit transfers;
				and
										(II)any retail store
				in the State that applies for authorization to become a program vendor shall be
				required to demonstrate the capability to accept program benefits
				electronically prior to authorization, unless the State agency determines that
				the vendor is necessary for participant access.
										(F)Minimum lane
				coverage
									(i)In
				generalThe Secretary shall establish minimum lane coverage
				guidelines for vendor equipment and systems used to support electronic benefit
				transfers.
									(ii)Provision of
				equipmentIf a vendor does not elect to accept electronic benefit
				transfers using its own multifunction equipment, the State agency shall provide
				such equipment as is necessary to solely support the program to meet the
				established minimum lane coverage guidelines.
									(G)Technical
				standardsThe Secretary shall—
									(i)establish
				technical standards and operating rules for electronic benefit transfer
				systems; and
									(ii)require each
				State agency, contractor, and authorized vendor participating in the program to
				demonstrate compliance with the technical standards and operating
				rules.
									.
					(e)Universal
			 product codes databaseSection 17(h) of the Child Nutrition Act
			 of 1966 (42 U.S.C. 1786(h)) is amended by striking paragraph (13) and inserting
			 the following:
						
							(13)Universal
				product codes database
								(A)In
				generalNot later than 2
				years after the date of enactment of the Improving Nutrition for America’s
				Children Act, the Secretary shall establish a national universal product code
				database to be used by all State agencies in carrying out the requirements of
				paragraph (12).
								(B)Funding
									(i)In
				generalOn October 1, 2010, and on each October 1 thereafter, out
				of any funds in the Treasury not otherwise appropriated, the Secretary of the
				Treasury shall transfer to the Secretary to carry out this paragraph
				$1,000,000, to remain available until expended.
									(ii)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this paragraph the funds transferred under
				clause (i), without further appropriation.
									(iii)Use of
				fundsThe Secretary shall use the funds provided under clause (i)
				for development, hosting, hardware and software configuration, and support of
				the database required under subparagraph
				(A).
									.
					(f)Temporary
			 spending authoritySection 17(i) of the Child Nutrition Act of
			 1966 (42 U.S.C. 1786(i)) is amended by adding at the end the following:
						
							(8)Temporary
				spending authorityDuring each of fiscal years 2012 and 2013, the
				Secretary may authorize a State agency to expend more than the amount otherwise
				authorized under paragraph (3)(C) for expenses incurred under this section for
				supplemental foods during the preceding fiscal year, if the Secretary
				determines that—
								(A)there has been a
				significant reduction in reported infant formula cost containment savings for
				the preceding fiscal year due to the implementation of subsection (h)(8)(K);
				and
								(B)the reduction
				would affect the ability of the State agency to serve all eligible
				participants.
								.
					EMiscellaneous
				361.Full use of
			 Federal fundsSection 12 of
			 the Richard B. Russell National School Lunch Act (42 U.S.C. 1760) (as amended
			 by section 242) is further amended by striking subsection (b) and inserting the
			 following:
					
						(b)Agreements
							(1)In
				generalThe Secretary shall incorporate, in the agreement of the
				Secretary with the State agencies administering programs authorized under this
				Act or the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), the express
				requirements with respect to the operation of the programs to the extent
				applicable and such other provisions as in the opinion of the Secretary are
				reasonably necessary or appropriate to effectuate the purposes of this Act and
				the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.).
							(2)Expectations for
				use of fundsAgreements described in paragraph (1) shall include
				a provision that—
								(A)supports full use
				of Federal funds provided to State agencies for the administration of programs
				authorized under this Act or the Child Nutrition Act of 1966 (42 U.S.C. 1771 et
				seq.); and
								(B)excludes the
				Federal funds from State budget restrictions or limitations including, at a
				minimum—
									(i)hiring
				freezes;
									(ii)work furloughs;
				and
									(iii)travel
				restrictions.
									.
				362.Disqualified
			 schools, institutions, and individualsSection 12 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1760) (as amended by section 361) is
			 further amended by adding at the end the following:
					
						(r)Disqualified
				schools, institutions, and individualsAny school, institution,
				service institution, facility, or individual that has been terminated from any
				program authorized under this Act or the Child Nutrition Act of 1966 (42 U.S.C.
				1771 et seq.) and is on a list of disqualified institutions and individuals
				under section 13 or section 17(d)(5)(E) of this Act may not be approved to
				participate in or administer any program authorized under this Act or the Child
				Nutrition Act of 1966 (42 U.S.C. 1771 et
				seq.).
						.
				IVMiscellaneous
			AReauthorization of
			 Expiring Provisions
				1Richard B. Russell
			 National School Lunch Act
					401.Commodity
			 supportSection 6(e)(1)(B) of
			 the Richard B. Russell National School Lunch Act (42 U.S.C. 1755(e)(1)(B)) is
			 amended by striking September 30, 2010 and inserting
			 September 30, 2020.
					402.Food safety
			 audits and reports by StatesSection 9(h) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1758(h)) is amended—
						(1)in paragraph (3),
			 by striking 2006 through 2010 and inserting 2011 through
			 2015; and
						(2)in paragraph (4),
			 by striking 2006 through 2010 and inserting 2011 through
			 2015.
						403.Authorization
			 of the summer food service program for childrenSubsection (r) of section 13 of the Richard
			 B. Russell National School Lunch Act (42 U.S.C. 1761) (as redesignated by
			 section 322(1)) is amended by striking September 30, 2009 and
			 inserting September 30, 2015.
					404.Year-round
			 services for eligible entitiesSection 18 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1769) is amended by striking subsection
			 (j) (as redesignated by section 208(1)).
					405.Training,
			 technical assistance, and food service management instituteSection 21(e) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1769b–1(e)) is amended—
						(1)by striking
			 (e) Authorization of
			 Appropriations and all that follows through the end of
			 paragraph (2)(A) and inserting the following:
							
								(e)Food service
				management institute
									(1)Funding
										(A)In
				generalIn addition to any amounts otherwise made available for
				fiscal year 2011, on October 1, 2010, and each October 1 thereafter, out of any
				funds in the Treasury not otherwise appropriated, the Secretary of the Treasury
				shall transfer to the Secretary to carry out subsection (a)(2) $5,000,000, to
				remain available until expended.
										(B)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out subsection (a)(2) the funds transferred
				under subparagraph (A), without further
				appropriation.
										;
						(2)by redesignating
			 subparagraphs (B) and (C) as paragraphs (2) and (3), respectively, and
			 indenting appropriately;
						(3)in paragraph (2)
			 (as so redesignated), by striking subparagraph (A) each place it
			 appears and inserting paragraph (1); and
						(4)in paragraph (3)
			 (as so redesignated), by striking subparagraphs (A) and (B) and
			 inserting paragraphs (1) and (2).
						406.Federal
			 administrative supportSection
			 21(g)(1)(A)) of the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1769b–1(g)(1)(A)) is amended—
						(1)in clause (i), by
			 striking and at the end;
						(2)in clause (ii), by
			 striking the period at the end and inserting ; and; and
						(3)by adding at the
			 end the following:
							
								(iii)on October 1,
				2010, and each October 1 thereafter,
				$4,000,000.
								.
						407.Compliance and
			 accountabilitySection 22(d)
			 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769c(d)) is
			 amended by striking $6,000,000 for each of fiscal years 2004 through
			 2009 and inserting $10,000,000 for each of fiscal years 2011
			 through 2015.
					408.Information
			 clearinghouseSection 26(d) of
			 the Richard B. Russell National School Lunch Act (42 U.S.C. 1769g(d)) is
			 amended in the first sentence by striking $250,000 for each of fiscal
			 years 2005 through 2009 and inserting $1,000,000 for each of
			 fiscal years 2010 through 2015.
					2Child
			 Nutrition Act of 1966
					421.Technology
			 infrastructure improvementSection 7(i)(4) of the Child Nutrition Act
			 of 1966 (42 U.S.C. 1776(i)(4)) is amended by striking 2005 through
			 2009 and inserting 2010 through 2015.
					422.State
			 administrative expensesSection 7(j) of the Child Nutrition Act of
			 1966 (42 U.S.C. 1776(j)) is amended by striking October 1, 2009
			 and inserting October 1, 2015.
					423.Special
			 supplemental nutrition program for women, infants, and childrenSection 17(g)(1)(A) of the Child Nutrition
			 Act of 1966 (42 U.S.C. 1786(g)(1)(A)) is amended by striking each of
			 fiscal years 2004 through 2009 and inserting each of fiscal
			 years 2010 through 2015.
					424.Farmers market
			 nutrition programSection
			 17(m)(9) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(m)(9)) is amended
			 by striking subparagraph (A) and inserting the following:
						
							(A)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection such sums as are necessary for each of fiscal years 2010
				through
				2015.
							.
					BTechnical
			 Amendments
				441.Technical
			 amendments
					(a)Richard B.
			 Russell national school lunch act
						(1)Nutritional
			 requirementsSection 9(f) of the Richard B. Russell National
			 School Lunch Act (42 U.S.C. 1758(f)) is amended—
							(A)by striking
			 (f) and all that follows through the end of paragraph (1) and
			 inserting the following:
								
									(f)Nutritional
				requirements
										(1)In
				generalSchools that are participating in the school lunch
				program or school breakfast program shall serve lunches and breakfasts
				that—
											(A)are consistent
				with the goals of the most recent Dietary Guidelines for Americans published
				under section 301 of the National Nutrition Monitoring and Related Research Act
				of 1990 (7 U.S.C. 5341); and
											(B)consider the
				nutrient needs of children who may be at risk for inadequate food intake and
				food
				insecurity.
											;
							(B)by striking
			 paragraph (2); and
							(C)by redesignating
			 paragraphs (3) through (5) as paragraphs (2) through (4), respectively.
							(2)Rounding rules
			 for computation of adjustmentSection 11(a)(3)(B) of the Richard
			 B. Russell National School Lunch Act (42 U.S.C. 1759a(a)(3)(B)) is amended by
			 striking Rounding.— and all that follows through
			 On July in subclause (II) and inserting Rounding.—On
			 July.
						(3)Information and
			 assistance concerning reimbursement optionsSection 11 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1759a) is amended by
			 striking subsection (f).
						(4)1995 regulations
			 to implement dietary guidelinesSection 12 of the Richard B.
			 Russell National School Lunch Act (42 U.S.C. 1760) (as amended by section 362)
			 is further amended by striking subsection (k).
						(5)Summer food
			 service program for children
							(A)In
			 generalSection 13 of the Richard B. Russell National School
			 Lunch Act (42 U.S.C. 1761) is amended by striking the section heading and all
			 that follows through the end of subsection (a)(1) and inserting the
			 following:
								
									13.Summer food
				service program for children
										(a)In
				general
											(1)DefinitionsIn
				this section:
												(A)Area in which
				poor economic conditions exist
													(i)In
				generalSubject to clause (ii), the term area in which poor
				economic conditions exist, as the term relates to an area in which a program
				food service site is located, means—
														(I)the attendance
				area of a school in which at least 50 percent of the enrolled children have
				been determined eligible for free or reduced price school meals under this Act
				and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.);
														(II)a geographic
				area, as defined by the Secretary based on the most recent census data
				available, in which at least 50 percent of the children residing in that area
				are eligible for free or reduced price school meals under this Act and the
				Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.);
														(III)an area—
															(aa)for
				which the program food service site documents the eligibility of enrolled
				children through the collection of income eligibility statements from the
				families of enrolled children or other means; and
															(bb)at
				least 50 percent of the children enrolled at the program food service site meet
				the income standards for free or reduced price school meals under this Act and
				the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.);
															(IV)a geographic
				area, as defined by the Secretary based on information provided from a
				department of welfare or zoning commission, in which at least 50 percent of the
				children residing in that area are eligible for free or reduced price school
				meals under this Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et
				seq.); or
														(V)an area for which
				the program food service site demonstrates through other means approved by the
				Secretary that at least 50 percent of the children enrolled at the program food
				service site are eligible for free or reduced price school meals under this Act
				and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.).
														(ii)Duration of
				determinationA determination that an area is an area in which
				poor economic conditions exist under clause (i) shall be in effect for—
														(I)in the case of an
				area described in clause (i)(I), 5 years;
														(II)in the case of an
				area described in clause (i)(II), until more recent census data are
				available;
														(III)in the case of
				an area described in clause (i)(III), 1 year; and
														(IV)in the case of an
				area described in subclause (IV) or (V) of clause (i), a period of time to be
				determined by the Secretary, but not less than 1 year.
														(B)ChildrenThe
				term children means—
													(i)individuals who
				are 18 years of age and under; and
													(ii)individuals who
				are older than 18 years of age who are—
														(I)determined by a
				State educational agency or a local public educational agency of a State, in
				accordance with regulations promulgated by the Secretary, to have a disability;
				and
														(II)participating in
				a public or nonprofit private school program established for individuals who
				have a disability.
														(C)ProgramThe
				term program means the summer food service program for children authorized by
				this section.
												(D)Service
				institutionThe term service institution means a public or
				private nonprofit school food authority, local, municipal, or county
				government, public or private nonprofit higher education institution
				participating in the National Youth Sports Program, or residential public or
				private nonprofit summer camp, that develops special summer or school vacation
				programs providing food service similar to food service made available to
				children during the school year under the school lunch program under this Act
				or the school breakfast program under the Child Nutrition Act of 1966 (42
				U.S.C. 1771 et seq.).
												(E)StateThe
				term State means—
													(i)each of the
				several States of the United States;
													(ii)the District of
				Columbia;
													(iii)the Commonwealth
				of Puerto Rico;
													(iv)Guam;
													(v)American
				Samoa;
													(vi)the Commonwealth
				of the Northern Mariana Islands; and
													(vii)the United
				States Virgin
				Islands.
													.
							(B)Conforming
			 amendmentsSection 13(a) of the Richard B. Russell National
			 School Lunch Act (42 U.S.C. 1761(a)) (as amended by section 113) is further
			 amended—
								(i)in
			 paragraph (2)—
									(I)by striking
			 (2) To the maximum extent feasible, and inserting the
			 following:
										
											(2)Program
				authorization
												(A)In
				generalThe Secretary may carry out a program to assist States,
				through grants-in-aid and other means, to initiate and maintain nonprofit
				summer food service programs for children in service institutions.
												(B)Preparation of
				food
													(i)In
				generalTo the maximum extent
				feasible,
													;
				and
									(II)by striking
			 The Secretary shall and inserting the following:
										
											(ii)Information and
				technical assistanceThe Secretary
				shall
											;
									(ii)in
			 paragraph (3)—
									(I)by striking
			 (3) Eligible service institutions and inserting the
			 following:
										
											(3)Eligible service
				institutionsEligible service
				institutions
											;
				and
									(II)by indenting
			 subparagraphs (A) through (D) appropriately;
									(iii)in
			 paragraph (4)—
									(I)by redesignating
			 subparagraphs (A) through (D) as clauses (i) through (iv), respectively, and
			 indenting appropriately;
									(II)by striking
			 (4) The following and inserting the following:
										
											(4)Priority
												(A)In
				generalThe following
												;
				and
									(III)by striking
			 The Secretary and the States and inserting the following:
										
											(B)Rural
				areasThe Secretary and the
				States
											;
									(iv)by
			 striking (5) Camps and inserting the following:
									
										(5)CampsCamps
										;
				and
								(v)by
			 striking (6) Service institutions and inserting the
			 following:
									
										(6)Government
				institutionsService
				institutions
										.
								(6)Report on impact
			 of procedures to secure state school input on commodity
			 selectionSection 14(d) of the Richard B. Russell National School
			 Lunch Act (42 U.S.C. 1762a(d)) is amended by striking the matter that follows
			 paragraph (5).
						(7)Rural area day
			 care home pilot programSection 17 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1766) is amended by striking subsection
			 (p).
						(8)Child and adult
			 care food program training and technical assistanceSection 17(q)
			 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(q)) is
			 amended by striking paragraph (3).
						(9)Pilot project
			 for private nonprofit state agenciesSection 18 of the Richard B.
			 Russell National School Lunch Act (42 U.S.C. 1769) is amended by striking
			 subsection (a).
						(10)Meal counting
			 and application pilot programsSection 18(c) of the Richard B.
			 Russell National School Lunch Act (42 U.S.C. 1769(c)) is amended—
							(A)by striking
			 paragraphs (1) and (2); and
							(B)by redesignating
			 paragraphs (3) and (4) as paragraphs (1) and (2), respectively.
							(11)Milk
			 fortification pilotSection 18 of the Richard B. Russell National
			 School Lunch Act (42 U.S.C. 1769) is amended by striking subsection (d).
						(12)Free breakfast
			 pilot projectSection 18 of the Richard B. Russell National
			 School Lunch Act (42 U.S.C. 1769) is amended by striking subsection (e).
						(13)Summer food
			 service residential camp eligibilitySection 18 of the Richard B.
			 Russell National School Lunch Act (42 U.S.C. 1769) is amended by striking
			 subsection (f).
						(14)Fresh Fruit and
			 Vegetable ProgramSubsection
			 (b) of section 19 of the Richard B. Russell National School Lunch Act (42
			 U.S.C. 1769a(b)) is amended to read as follows:
							
								(b)ProgramA
				school participating in the program—
									(1)shall make free
				fresh fruits and vegetables available to students throughout the school day (or
				at such other times as are considered appropriate by the Secretary) in 1 or
				more areas designated by the school; and
									(2)may make free
				dried fruit available to students throughout the school day (or at such other
				times as are considered appropriate by the Secretary) in 1 or more areas
				designated by the school only if such dried fruit—
										(A)contains no added
				sugar; and
										(B)meets any
				additional specifications, as established by the
				Secretary.
										.
						(15)Accommodation
			 of the special dietary needs of individuals with
			 disabilitiesSection 27 of the Richard B. Russell National School
			 Lunch Act (42 U.S.C. 1769h) is repealed.
						(b)Child nutrition
			 act of 1966
						(1)State
			 administrative expenses minimum levels for 2005 through
			 2007Section 7(a)(1) of the Child Nutrition Act of 1966 (42
			 U.S.C. 1776(a)(1)) is amended—
							(A)in subparagraph
			 (A), by striking Except as provided in subparagraph (B), each fiscal
			 year and inserting Each fiscal year;
							(B)by striking
			 subparagraph (B); and
							(C)by redesignating
			 subparagraph (C) as subparagraph (B).
							(2)Fruit and
			 vegetable grants under the special supplemental nutrition program for women,
			 infants, and childrenSection 17(f)(11) of the Child Nutrition
			 Act of 1966 (42 U.S.C. 1786(f)(11)) is amended—
							(A)by striking
			 subparagraph (C); and
							(B)by redesignating
			 subparagraph (D) (as amended by section 232) and subparagraph (E) as
			 subparagraphs (C) and (D), respectively.
							442.Equipment
			 assistance technical correctionNotwithstanding any other provision of law,
			 school food authorities that received a grant for equipment assistance under
			 the grant program carried out under the heading Food and Nutrition
			 Service Child Nutrition Programs in title I of division A of the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat.
			 119) shall be eligible to receive a grant under section 749(j) of the
			 Agriculture, Rural Development, Food and Drug Administration, and Related
			 Agencies Appropriations Act, 2010 (Public Law 111–80; 123 Stat. 2134) to make
			 equipment available to schools that did not previously receive equipment
			 assistance under a grant under such heading (Public Law 111–5; 123 Stat.
			 119).
				443.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
				444.Effective
			 dateExcept as otherwise
			 specifically provided in this Act or any of the amendments made by this Act,
			 this Act and the amendments made by this Act take effect on October 1,
			 2010.
				
